DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  “generating a prompt to remove the fluid from the area of the floor, the prompt identifying the fluid as clear liquid.” Should be changed to --generating a prompt to remove the fluid from the area of the floor, the prompt identifying the fluid as the clear liquid--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “recording a color image of the area of the floor at approximately the first time” should be changed to --recording the color image of the area of the floor at approximately the first time--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “scheduling the robotic system to traverse the first aisle at a first frequency during a scan cycle” should be changed to --scheduling the robotic system to traverse the first aisle at a first frequency during the scan cycle--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “wherein holding proximal the perimeter of the fluid comprises holding proximal the perimeter of the fluid to physically block access to the area of the floor” should be changed to --wherein said holding proximal the perimeter of the fluid comprises holding proximal the perimeter of the fluid to physically block access to the area of the floor--.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “in response to detecting the second spill within the second area of the floor, generating a second prompt to remove the second spill comprising flat packaging material from the second area of the floor” should be changed to --in response to detecting the second spill within the second area of the floor, generating a second prompt to remove the second spill comprising the flat packaging material from the second area of the floor--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 16-17, & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the thermal disparity".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the clear fluid".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the second height magnitude".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the second color gradient".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the thermal disparity".  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-15, & 18-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10684623B2 (“Tiwari `623”). Although the claims at issue are not identical, they are not patentably distinct from each other because Tiwari `623 anticipates the claims of the application 16/865825.
As per Claim 1 Tiwari `623 discloses
A method for detecting and responding to hazards within a store comprising (see at least Tiwari `623, claim 1:  A method for detecting and responding to hazards within a store comprising...):
accessing a thermal image of an area of a floor of the store captured at a first time (see at least Tiwari `623, claim 1: recording a thermal image of the area of the floor;);
accessing a color image of the area of the floor captured at approximately the first time (see at least Tiwari `623, claim 1:  recording a color image of the area of the floor;);
in response to detecting a thermal gradient in a first region of the thermal image (see at least Tiwari `623, claim 1:  detecting a thermal gradient in the thermal image;)
and in response to detecting a color gradient less than a threshold color magnitude in a second region of the color image corresponding to the thermal gradient in the thermal image (see at least Tiwari `623, claim 1:  scanning a region of the color image, corresponding to the thermal gradient in the thermal image, for a color gradient; identifying the fluid as clear in response to detecting absence of the color gradient in the region of the depth map; and), 
detecting a clear fluid within the area of the floor (see at least Tiwari `623, claim 1:  identifying the fluid as clear in response to detecting absence of the color gradient in the region of the depth map; and); and
in response to detecting the clear fluid within the area of the floor, generating a prompt to remove a spill from the area of the floor, the prompt identifying the spill as clear liquid (see at least Tiwari `623, claim 1:  in response to identifying the fluid as clear, serving a prompt to remove the fluid from the area of the floor of the store and identifying the fluid as a clear liquid to a computing device affiliated with the store.).

As per Claim 2 Tiwari `623 discloses
wherein detecting the clear fluid within the area of the floor comprises detecting the clear fluid within the area of the floor in response to detecting the thermal gradient in the first region of the thermal image and in response to detecting absence of the color gradient in the second region of the color image (see at least Tiwari `623, claim 1: scanning a region of the color image, corresponding to the thermal gradient in the thermal image, for a color gradient; in response to detecting the thermal gradient in the thermal image and in response to detecting absence of the height gradient in the region of the depth map, predicting presence of a fluid within the area of the floor; identifying the fluid as clear in response to detecting absence of the color gradient in the region of the depth map;).

As per Claim 3 Tiwari `623 discloses
further comprising accessing a depth map of the area of the floor captured at approximately the first time (see at least Tiwari `623, claim 1: recording a depth map of the area of the floor); and
wherein detecting the clear fluid within the area of the floor comprises detecting the clear fluid within the area of the floor further in response to detecting a height gradient less than a threshold height magnitude in a third region of the depth map corresponding to the thermal disparity in the thermal image (see at least Tiwari `623, claim 1: in response to detecting the thermal gradient in the thermal image and in response to detecting absence of the height gradient in the region of the depth map, predicting presence of a fluid within the area of the floor; identifying the fluid as clear in response to detecting absence of the color gradient in the region of the depth map;).

As per Claim 4 Tiwari `623 discloses
further comprising: accessing a second thermal image of a second area of the floor of the store captured at a second time (see at least Tiwari `623, claim 3: recording a second thermal image of the second area of the floor;);
accessing a second color image of the area of the floor captured at approximately the second time (see at least Tiwari `623, claim 3: recording a second color image of the second area of the floor;);
in response to detecting a second thermal gradient in a third region of the second thermal image and in response to detecting a second color gradient in a fourth region of the second color image corresponding to the second thermal gradient in the second thermal image (see at least Tiwari `623, claim 3: in response to detecting the second thermal gradient in the second thermal image and in response to detecting absence of the second height gradient in the second region of the second depth map, predicting presence of a second fluid within the second area of the floor;), 
detecting a colored fluid within the second area of the floor; and in response to detecting the colored fluid within the second area of the floor, generating a second prompt to remove a second spill from the second area of the floor, the second prompt identifying the spill as colored liquid (see at least Tiwari `623, claim 3: identifying the second fluid as colored in response to detecting the second color gradient in the second region of the second color image; and wherein serving the prompt to the computing device comprises serving the prompt, to the computing device, further specifying removal of the second fluid from the second area of the floor of the store and identifying the second fluid as a colored liquid.).

As per Claim 7 Tiwari `623 discloses
further comprising: accessing a sequence of thermal images of the area of the floor captured after the first time (see at least Tiwari `623, claim 15: recording a sequence of thermal images depicting the area of the floor of the store; scanning the sequence of thermal images for thermal gradients proximal the area of the floor of the store; ); and
characterizing a spatial rate of change of thermal gradients, proximal the area of the floor, detected in the sequence of thermal images (see at least Tiwari `623, claim 15: characterizing a spatial rate of change of thermal gradients, proximal the area of the floor of the store, detected in the sequence of thermal images;); and
wherein detecting the clear fluid within the area of the floor comprises detecting the clear fluid within the area of the floor further in response to the spatial rate of change of thermal gradients, detected in the sequence of thermal images, falling below a threshold rate of change (see at least Tiwari `623, claim 15: wherein predicting presence of the fluid within the area of the floor comprises predicting presence of the fluid within the area of the floor in response to: detecting the thermal gradient in the thermal image; the spatial rate of change of thermal gradients detected in the sequence of thermal images falling below a threshold rate of change;).

As per Claim 8 Tiwari `623 discloses
A method for detecting and responding to hazards within a store comprising (see at least Tiwari `623, claim 1:  A method for detecting and responding to hazards within a store comprising...):
accessing a thermal image of an area of a floor of the store captured at a first time (see at least Tiwari`623, claim 1: recording a thermal image of the area of the floor;);
accessing a depth map of the area of the floor captured at approximately the first time (see at least Tiwari `623, claim 1: recording a depth map of the area of the floor);
accessing a color image of the area of the floor captured at approximately the first time (see at least Tiwari `623, claim 1:  recording a color image of the area of the floor;);
in response to detecting a thermal disparity in a first region of the thermal image (see at least Tiwari `623, claim 1: scanning a region of the depth map, corresponding to the thermal gradient detected in the thermal image, for a height gradient;) and 
in response to detecting a height disparity less than a threshold height magnitude in a second region of the depth map corresponding to the thermal disparity in the thermal image, detecting a fluid within the area of the floor (see at least Tiwari`623, claim 1: in response to detecting the thermal gradient in the thermal image and in response to detecting absence of the height gradient in the region of the depth map, predicting presence of a fluid within the area of the floor;);
in response to detecting a color disparity less than a threshold color magnitude in a third region of the depth map corresponding to the thermal gradient in the thermal image, identifying the fluid as clear liquid (see at least Tiwari`623, claim 1: identifying the fluid as clear in response to detecting absence of the color gradient in the region of the depth map;); and
generating a prompt to remove the fluid from the area of the floor, the prompt identifying the fluid as clear liquid (see at least Tiwari `623, claim 1:  in response to identifying the fluid as clear, serving a prompt to remove the fluid from the area of the floor of the store and identifying the fluid as a clear liquid to a computing device affiliated with the store.).

As per Claim 9 Tiwari `623 discloses
further comprising: dispatching a robotic system to autonomously navigate throughout the store during a scan cycle (see at least Tiwari `623, claim 1: at a robotic system, during a scan cycle: autonomously navigating toward an area of a floor of the store;); and
at a robotic system, while autonomously navigating throughout the store during the scan cycle (see at least Tiwari `623, claim 1: at a robotic system, during a scan cycle: autonomously navigating toward an area of a floor of the store;):
recording the thermal image of the area of the floor proximal the robotic system at the first time (see at least Tiwari`623, claim 1: recording a thermal image of the area of the floor;);
recording the depth map of the area of the floor at approximately the first time (see at least Tiwari `623, claim 1: recording a depth map of the area of the floor); and
recording a color image of the area of the floor at approximately the first time (see at least Tiwari `623, claim 1:  recording a color image of the area of the floor;).

As per Claim 10 Tiwari `623 discloses
further comprising: accessing a history of locations of fluid spill events in the store (see at least Tiwari `623, claim 11:  accessing a history of locations of fluid spill events in the store;);
based on a first quantity of historical fluid spill events occurring in a first aisle in a set of aisles in the store over a period of time according to the history, scheduling the robotic system to traverse the first aisle at a first frequency during a scan cycle (see at least Tiwari `623, claim 11:  based on the first quantity of historical fluid spill events, scheduling the robotic system to traverse the first aisle at a first frequency during the scan cycle; and;);
based on a second quantity of historical fluid spill events, less than the first quantity, occurring in a second aisle in the set of aisles in the store over the period of time according to the history, scheduling the robotic system to traverse the second aisle at a second frequency less than the first frequency during the scan cycle (see at least Tiwari `623, claim 11:  based on the second quantity of historical fluid spill events, scheduling the robotic system to traverse the second aisle at a second frequency, less than the first frequency, during the scan cycle.); and
at the robotic system, during the scan cycle (see at least Tiwari `623, claim 10:  at the robotic system:):
autonomously navigating along the first aisle at the first frequency (see at least Tiwari `623, claim 10: autonomously navigating along the first set of aisles within the store at a first frequency during the scan cycle;); and
autonomously navigating along the second aisle at the second frequency (see at least Tiwari `623, claim 10: autonomously navigating along the second set of aisles within the store at a second frequency during the scan cycle, ;).

As per Claim 11 Tiwari `623 discloses
further comprising, at the robotic system: detecting a perimeter of the fluid in the area of the floor based on the thermal gradient in the thermal image (see at least Tiwari `623, claim 5: detecting a perimeter of the fluid in the area of the floor of the store based on the thermal gradient in the thermal image;);
autonomously navigating toward the perimeter of the fluid (see at least Tiwari `623, claim 5: autonomously navigating toward the perimeter of the fluid;);
holding proximal the perimeter of the fluid (see at least Tiwari `623, claim 5: holding proximal the perimeter of the fluid;); and
outputting an indicator of presence of the fluid (see at least Tiwari `623, claim 5: outputting an indicator of presence of the fluid;).

As per Claim 12 Tiwari `623 discloses
wherein holding proximal the perimeter of the fluid comprises holding proximal the perimeter of the fluid to physically block access to the area of the floor (see at least Tiwari`623, claim 6: wherein holding proximal the perimeter of the fluid comprises holding proximal the perimeter of the fluid to physically block access to the area of the floor of the store;); and
wherein outputting the indicator of presence of the fluid comprises, while holding proximal the perimeter of the fluid (see at least Tiwari`623, claim 6: wherein outputting the indicator of presence of the fluid comprises, while holding proximal the perimeter of the fluid:):
rendering a notification of presence of the fluid nearby on a display integrated into the robotic system (see at least Tiwari`623, claim 6: rendering a notification of presence of the fluid nearby on a display integrated into the robotic system;); and
outputting an audible alert (see at least Tiwari`623, claim 6: outputting an audible alert.).

As per Claim 13 Tiwari `623 discloses
further comprising: identifying a first set of aisles, in a set of aisles within the store, assigned at least one product type comprising a liquid by a planogram of the store (see at least Tiwari`623, claim 10: identifying a first set of aisles, in a set of aisles within the store, assigned at least one product comprising a liquid by a planogram of the store;);
identifying a second set of aisles, in the set of aisles within the store, assigned dry goods and excluding product types containing liquids by the planogram of the store (see at least Tiwari`623, claim 10: identifying a second set of aisles, in the set of aisles within the store, assigned dry goods and excluding products containing fluids by the planogram of the store;); and
at the robotic system: autonomously navigating along the first set of aisles within the store at a first frequency during the scan cycle (see at least Tiwari`623, claim 10: at the robotic system: autonomously navigating along the first set of aisles within the store at a first frequency during the scan cycle; ); and
autonomously navigating along the second set of aisles within the store at a second frequency, less than the first frequency, during the scan cycle (see at least Tiwari`623, claim 10: autonomously navigating along the second set of aisles within the store at a second frequency during the scan cycle, the second frequency less than the first frequency.).

As per Claim 14 Tiwari `623 discloses
further comprising: identifying an aisle of the store proximal the fluid based on a location of the area of the floor (see at least Tiwari`623, claim 2: identifying an aisle of the store proximal the fluid based on a location of the area of the floor of the store;);
querying a planogram of the store for a list of product types stocked in the aisle (see at least Tiwari`623, claim 2: querying a planogram of the store for a list of products stocked in the aisle;);
in response to the list of product types comprising a packaged oil product, predicting that the fluid comprises an oil (see at least Tiwari`623, claim 2: in response to the list of products comprising a packaged oil product, predicting that the fluid comprises an oil;);
populating an electronic notification with: the prompt to remove the fluid from the area of the floor (see at least Tiwari`623, claim 2: populating an electronic notification with the prompt to remove the fluid from the area of the floor;);
the location of the area of the floor in the store in the electronic notification (see at least Tiwari`623, claim 2: indicating the location of the area of the floor in the store in the electronic notification;); and
a recommendation for dry absorbent to remove the fluid (see at least Tiwari`623, claim 2: inserting a recommendation for dry absorbent to remove the fluid into the electronic notification; ); and
transmitting the electronic notification to a computing device affiliated with an associate of the store (see at least Tiwari`623, claim 2: transmitting the electronic notification to the computing device affiliated with an associate of the store.).

As per Claim 15 Tiwari `623 discloses
further comprising: accessing a second thermal image of a second area of the floor of the store captured at a second time (see at least Tiwari`623, claim 12: recording a second thermal image of the second area of the floor of the store;);
accessing a second depth map of the area of the floor captured at approximately the second time (see at least Tiwari`623, claim 12: recording a second depth map of the second area of the floor;);
in response to detecting a second thermal disparity in a fourth region of the second thermal image (see at least Tiwari`623, claim 12: detecting a second thermal gradient in the second thermal image; ) and 
in response to detecting a depth disparity greater than the threshold height magnitude in a fifth region of the second depth map corresponding to the thermal disparity in the thermal image (see at least Tiwari`623, claim 12: in response to detecting the second thermal gradient in the second thermal image and in response to detecting the second height gradient greater than the minimum height threshold in the second region of the second depth map:), 
detecting a three-dimensional object within the second area of the floor (see at least Tiwari`623, claim 12: predicting presence of a hazardous object on the floor of the store and within the second area of the floor;); and
in response to detecting the three-dimensional object within the second area of the floor, generating a second prompt to remove the three-dimensional object from the second area of the floor (see at least Tiwari`623, claim 12: serving a second prompt to remove the hazardous object from the second area of the floor of the store to the computing device.).

As per Claim 18 Tiwari `623 discloses
A method for detecting and responding to hazards within a store comprising(see at least Tiwari `623, claim 1:  A method for detecting and responding to hazards within a store comprising...):
accessing a thermal image of an area of a floor of the store captured at a first time (see at least Tiwari`623, claim 1: recording a thermal image of the area of the floor;);
accessing a color image of the area of the floor captured at approximately the first time (see at least Tiwari `623, claim 1:  recording a color image of the area of the floor;);
in response to detecting a thermal gradient in a first region of the thermal image (see at least Tiwari `623, claim 1:  detecting a thermal gradient in the thermal image;), 
detecting a spill within the area of the floor (see at least Tiwari `623, claim 1:  identifying the fluid as clear in response to detecting absence of the color gradient in the region of the depth map; and);
characterizing a color gradient in a second region of the color image corresponding to the thermal gradient in the thermal image (see at least Tiwari `623, claim 1:  scanning a region of the color image, corresponding to the thermal gradient in the thermal image, for a color gradient; identifying the fluid as clear in response to detecting absence of the color gradient in the region of the depth map; and);
estimating an opacity of the spill proportional to a magnitude of the color gradient (see at least Tiwari `623, claim 4: estimating an opacity of the fluid, proportional to the color gradient;);
calculating a first priority for removal of the spill from the area of the floor inversely proportional to the opacity of the spill (see at least Tiwari `623, claim 4: calculating a priority for removal of the fluid from the area of the floor of the store inversely proportional to the opacity of the fluid;); and
in response to detecting the spill within the area of the floor, generating a prompt to remove the spill from the area of the floor, the prompt specifying the first priority (see at least Tiwari `623, claim 4: wherein serving the prompt to the computing device comprises: inserting the prompt to remove the fluid from the area of the floor into an electronic notification; inserting the priority for removal of the fluid from the area of the floor into the electronic notification;).

As per Claim 19 Tiwari `623 discloses
further comprising accessing a depth map of the area of the floor captured at approximately the first time (see at least Tiwari `623, claim 1: recording a depth map of the area of the floor);
wherein detecting the spill within the area of the floor comprises detecting a fluid within the area of the floor further in response to detecting a height gradient less than a threshold height magnitude in a third region of the depth map corresponding to the thermal disparity in the thermal image (see at least Tiwari `623, claim 1: in response to detecting the thermal gradient in the thermal image and in response to detecting absence of the height gradient in the region of the depth map, predicting presence of a fluid within the area of the floor; identifying the fluid as clear in response to detecting absence of the color gradient in the region of the depth map;); and
wherein generating the prompt to remove the spill from the area of the floor comprises generating the prompt to remove the spill from the area of the floor, the prompt identifying the spill as liquid (see at least Tiwari `623, claim 1:  in response to identifying the fluid as clear, serving a prompt to remove the fluid from the area of the floor of the store and identifying the fluid as a clear liquid to a computing device affiliated with the store.).

Claims 5-6, 16, & 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10684623B2 (“Tiwari `623”) in view of US 2018/0225620A1 (“Cantrell”).
As per Claim 5 Tiwari `623 discloses
further comprising: in response to detecting the clear fluid within the area of the floor (see at least Tiwari `623, claim 1: identifying the fluid as clear in response to detecting absence of the color gradient in the region of the depth map; & claim 4: calculating a priority for removal of the fluid from the area of the floor of the store inversely proportional to the opacity of the fluid;), 
serving the prompt, with a first priority, to a computing device affiliated with an associate of the store (see at least Tiwari `623, claim 4: wherein serving the prompt to the computing device comprises: inserting the prompt to remove the fluid from the area of the floor into an electronic notification; transmitting the electronic notification to the computing device affiliated with an associate of the store.); and 
in response to detecting the colored fluid within the second area of the floor, serving the second prompt (see at least Tiwari `623, claim 4: calculating a priority for removal of the fluid from the area of the floor of the store inversely proportional to the opacity of the fluid;), 
Tiwari `623 does not explicitly disclose
with a second priority less than the first priority, to the computing device.
Cantrell teaches
with a second priority less than the first priority, to the computing device.
Cantrell teaches
with a second priority less than the first priority, to the computing device (see at least Cantrell, para. [0062]: The heat map 60 on the supervisor mobile device 31 is displayed to include this new task along with available associates 12A - 12D. The heat map 60 can be displayed in a color - coded manner, for example, display red for tasks having a low value, green for tasks having a high value, and so on. As described herein, the task assignment module 25 may be assigned tasks based on importance, so that an associate 12 may perform the most valuable task in the moment, with priority given as displayed by the heat map 60 to finishing tasks already underway before starting new tasks if ample value would be lost stopping and then restarting tasks already underway.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tiwari `623 to incorporate the teaching of with a second priority less than the first priority, to the computing device of Cantrell in order to indicate where tasks need to be performed based on sensors at store items, shelves, or other locations in the store (see at least Cantrell, para. [0010]).

As per Claim 6 Tiwari `623 discloses
further comprising: estimating a first opacity of the clear fluid proportional to a first magnitude of the color gradient (see at least Tiwari `623, claim 4: estimating an opacity of the fluid, proportional to the color gradient;);
calculating the first priority for removal of the clear fluid from the area of the floor inversely proportional to the first opacity of the clear fluid (see at least Tiwari `623, claim 4: calculating a priority for removal of the fluid from the area of the floor of the store inversely proportional to the opacity of the fluid;);
estimating a second opacity of the colored fluid proportional to a second magnitude of the second color gradient (see at least Tiwari `623, claim 4: estimating an opacity of the fluid, proportional to the color gradient;); and
calculating the second priority for removal of the colored fluid from the second area of the floor inversely proportional to the second opacity of the colored fluid (see at least Tiwari `623, claim 4: calculating a priority for removal of the fluid from the area of the floor of the store inversely proportional to the opacity of the fluid;).

As per Claim 16 Tiwari `623 discloses
further comprising: in response to detecting the clear fluid within the area of the floor (see at least Tiwari `623, claim 1: identifying the fluid as clear in response to detecting absence of the color gradient in the region of the depth map; & claim 4: calculating a priority for removal of the fluid from the area of the floor of the store inversely proportional to the opacity of the fluid;),
serving the prompt, with a first priority, to a computing device affiliated with an associate of the store (see at least Tiwari `623, claim 4: wherein serving the prompt to the computing device comprises: inserting the prompt to remove the fluid from the area of the floor into an electronic notification; transmitting the electronic notification to the computing device affiliated with an associate of the store.); and
in response to detecting the three-dimensional object within the second area of the floor, serving the second prompt (see at least Tiwari `623, claim 12: predicting presence of a hazardous object on the floor of the store and within the second area of the floor; and serving a second prompt to remove the hazardous object from the second area of the floor of the store to the computing device.), 
Tiwari `623 does not explicitly disclose
with a second priority less than the first priority, to the computing device.
Cantrell teaches
with a second priority less than the first priority, to the computing device.
Cantrell teaches
with a second priority less than the first priority, to the computing device (see at least Cantrell, para. [0062]: The heat map 60 on the supervisor mobile device 31 is displayed to include this new task along with available associates 12A - 12D. The heat map 60 can be displayed in a color - coded manner, for example, display red for tasks having a low value, green for tasks having a high value, and so on. As described herein, the task assignment module 25 may be assigned tasks based on importance, so that an associate 12 may perform the most valuable task in the moment, with priority given as displayed by the heat map 60 to finishing tasks already underway before starting new tasks if ample value would be lost stopping and then restarting tasks already underway.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tiwari `623 to incorporate the teaching of with a second priority less than the first priority, to the computing device of Cantrell in order to indicate where tasks need to be performed based on sensors at store items, shelves, or other locations in the store (see at least Cantrell, para. [0010]).

As per Claim 20 Tiwari `623 discloses
wherein estimating the opacity of the spill comprises identifying the spill as clear liquid in response to the magnitude of the color gradient falling below a threshold color gradient (see at least Tiwari `623, claim 1:  scanning a region of the color image, corresponding to the thermal gradient in the thermal image, for a color gradient; identifying the fluid as clear in response to detecting absence of the color gradient in the region of the depth map; & claim 4: estimating an opacity of the fluid, proportional to the color gradient;);
wherein calculating the first priority for removal of the spill from the area of the floor comprises assigning the first priority for removal of the spill from the area of the floor in response to identifying the spill as clear liquid (see at least Tiwari `623, claim 1:  scanning a region of the color image, corresponding to the thermal gradient in the thermal image, for a color gradient; identifying the fluid as clear in response to detecting absence of the color gradient in the region of the depth map; & claim 4: calculating a priority for removal of the fluid from the area of the floor of the store inversely proportional to the opacity of the fluid;); and
further comprising: accessing a second thermal image of a second area of the floor of the store captured at a second time (see at least Tiwari `623, claim 12: recording a second thermal image of the second area of the floor of the store;);
accessing a second color image of the area of the floor captured at approximately the second time (see at least Tiwari `623, claim 3: identifying the second fluid as colored in response to detecting the second color gradient in the second region of the second color image; and wherein serving the prompt to the computing device comprises serving the prompt, to the computing device, further specifying removal of the second fluid from the second area of the floor of the store and identifying the second fluid as a colored liquid.);
in response to detecting a second thermal gradient in a third region of the second thermal image, detecting a second spill within the second area of the floor (see at least Tiwari `623, claim 3: identifying the second fluid as colored in response to detecting the second color gradient in the second region of the second color image; and wherein serving the prompt to the computing device comprises serving the prompt, to the computing device, further specifying removal of the second fluid from the second area of the floor of the store and identifying the second fluid as a colored liquid.);
characterizing a second color gradient in a fourth region of the second color image corresponding to the second thermal gradient in the second thermal image (see at least Tiwari `623, claim 3: in response to detecting the second thermal gradient in the second thermal image and in response to detecting absence of the second height gradient in the second region of the second depth map, predicting presence of a second fluid within the second area of the floor;);
identifying the second spill as colored liquid in response to a second magnitude of the second color gradient exceeding the threshold color gradient (see at least Tiwari `623, claim 3: identifying the second fluid as colored in response to detecting the second color gradient in the second region of the second color image; and wherein serving the prompt to the computing device comprises serving the prompt, to the computing device, further specifying removal of the second fluid from the second area of the floor of the store and identifying the second fluid as a colored liquid.);
for removal of the second spill from the second area of the floor in response to identifying the second spill as colored liquid (see at least Tiwari `623, claim 3: identifying the second fluid as colored in response to detecting the second color gradient in the second region of the second color image; and wherein serving the prompt to the computing device comprises serving the prompt, to the computing device, further specifying removal of the second fluid from the second area of the floor of the store and identifying the second fluid as a colored liquid.); and
in response to detecting the second spill within the second area of the floor, generating a second prompt to remove the second spill from the second area of the floor, the second prompt specifying the priority (see at least Tiwari `623, claim 3: identifying the second fluid as colored in response to detecting the second color gradient in the second region of the second color image; and wherein serving the prompt to the computing device comprises serving the prompt, to the computing device, further specifying removal of the second fluid from the second area of the floor of the store and identifying the second fluid as a colored liquid.).
Tiwari `623 does not explicitly disclose
assigning a second priority, less than the first priority.
Cantrell teaches
with a second priority less than the first priority (see at least Cantrell, para. [0062]: The heat map 60 on the supervisor mobile device 31 is displayed to include this new task along with available associates 12A - 12D. The heat map 60 can be displayed in a color - coded manner, for example, display red for tasks having a low value, green for tasks having a high value, and so on. As described herein, the task assignment module 25 may be assigned tasks based on importance, so that an associate 12 may perform the most valuable task in the moment, with priority given as displayed by the heat map 60 to finishing tasks already underway before starting new tasks if ample value would be lost stopping and then restarting tasks already underway.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tiwari `623 to incorporate the teaching of with a second priority less than the first priority of Cantrell in order to indicate where tasks need to be performed based on sensors at store items, shelves, or other locations in the store (see at least Cantrell, para. [0010]).

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10684623B2 (“Tiwari `623”), in view of US 2017/0355081A1 (“Fisher”), further in view of US 2017/0153638A1 (“Kawamura”).
As per Claim 17 Tiwari `623 discloses
further comprising: accessing a second depth map image of a second area of the floor of the store captured at a second time (see at least Tiwari`623, claim 12: recording a second depth map of the second area of the floor;);
accessing a second color image of the area of the floor captured at approximately the second time (see at least Tiwari `623, claim 3: identifying the second fluid as colored in response to detecting the second color gradient in the second region of the second color image; and wherein serving the prompt to the computing device comprises serving the prompt, to the computing device, further specifying removal of the second fluid from the second area of the floor of the store and identifying the second fluid as a colored liquid.);
in response to detecting a second height disparity less than a threshold height magnitude in a third region of the second height map image and in response to detecting a second color disparity in a fourth region of the second color image corresponding to the second height disparity in the second depth map (see at least Tiwari `623, claim 1: in response to detecting the thermal gradient in the thermal image and in response to detecting absence of the height gradient in the region of the depth map, predicting presence of a fluid within the area of the floor; identifying the fluid as clear in response to detecting absence of the color gradient in the region of the depth map;), 
detecting a second spill within the second area of the floor (see at least Tiwari `623, claim 3: identifying the second fluid as colored in response to detecting the second color gradient in the second region of the second color image; and wherein serving the prompt to the computing device comprises serving the prompt, to the computing device, further specifying removal of the second fluid from the second area of the floor of the store and identifying the second fluid as a colored liquid.);
in response to detecting the second spill within the second area of the floor, generating a second prompt to remove the second spill comprising fluid from the second area of the floor (see at least Tiwari `623, claim 3: identifying the second fluid as colored in response to detecting the second color gradient in the second region of the second color image; and wherein serving the prompt to the computing device comprises serving the prompt, to the computing device, further specifying removal of the second fluid from the second area of the floor of the store and identifying the second fluid as a colored liquid.).
Tiwari `623 does not explicitly disclose
characterizing a linearity of a perimeter of the second color gradient in the fourth region of the second color image;
identifying the second spill as a flat packaging material in response to the linearity of the perimeter of the second color gradient exceeding a threshold linearity.
Fisher teaches
characterizing a linearity of a perimeter of the second color gradient in the fourth region of the second color image (see at least Fisher, para. [0106]: Edge 706A appears as a different color indicating at least in part that edge 706A was measured as a slightly cooler temperature than the portion of surface 604 imaged as surface image 718A . Center spill area 708A appears substantially similar in color to surface 604 because it is substantially similar in temperature . It is possible that such temperature differences can be observable due at least in part to evaporative cooling , wherein the outer edges of spill 306 cool more rapidly than more center portions , such as center spill area 708A . This property may improve spill detection , such as through pattern recognition.);
in response to the linearity of the perimeter of the second color gradient exceeding a threshold linearity (see at least Fisher, para. [0106]: Edge 706A appears as a different color indicating at least in part that edge 706A was measured as a slightly cooler temperature than the portion of surface 604 imaged as surface image 718A . Center spill area 708A appears substantially similar in color to surface 604 because it is substantially similar in temperature . It is possible that such temperature differences can be observable due at least in part to evaporative cooling , wherein the outer edges of spill 306 cool more rapidly than more center portions , such as center spill area 708A . This property may improve spill detection , such as through pattern recognition. & para. [0149]: Portion 1104 includes identifying the potential spill ( e . g . , spill 306 ) . In some implementations , spill detector 112 can be configured to perform segmentation on image ( s ) obtained from portion 1102 . There are many known image segmentation techniques known in the art , and this disclosure is not limited to any particular set of them . For example , such segmentation can include thresholding , water shed techniques , clustering , neural networks , K - means , region growing , edge detection , etc. By way of illustration , adaptive thresholding can segment the image ( s ) taken from portion 1102 . Advantageously , segmentation can allow spill detector 112 to determine which portions of an image belong to , for example , spill 306 or surface 604 . The images , after and / or before segmentation , can also be further cleaned up with morphological image processing ( e . g . , erosion and dilation to remove noise ) , filters , etc. .).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tiwari `623 to incorporate the teaching of characterizing a linearity of a perimeter of the second color gradient in the fourth region of the second color image in response to the linearity of the perimeter of the second color gradient exceeding a threshold linearity of Fisher in order for automatic detection of spills (see at least Fisher, para. [0002]).
Kawamura teaches
identifying the second spill as a flat packaging material (see at least Kawamura, para. [0041]:  As described above, comprising the components (acquirer 11, determiner 12, and movement restrictor 13), the autonomous mobile device 100 according to this embodiment restricts movement of the device when the level difference is equal to or larger than a given value. In this embodiment, the parallel shift is stopped by way of example. Therefore, even when the boundary between objects high above the floor surface is flat (for example, when a cardboard is placed on a table surface), the autonomous mobile device 100 is prevented from falling due to its own weight. Hence, the fall can be prevented with accuracy.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tiwari `623 to incorporate the teaching of identifying the second spill as a flat packaging material of Kawamura in order for restricting movement of an autonomous vehicle like a robot (see at least Kawamura, para. [0002]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0355081A1 (“Fisher”), in view of US 2003/0063006A1 (“Gutta”).
As per claim 1 Fisher discloses
A method for detecting and responding to hazards within a store comprising: 
accessing a thermal image of an area of a floor of the store captured at a first time (see at least Fisher, para. [0064]: In some implementations, library 324 can include thermal images. Library 324 can be used to train controller 304 to identify spills in many conditions will be discussed more at least with reference to FIG. 11, as well as throughout this disclosure. The number of images in library 324 can depend at least in part on one or more of the number of available images of spills);
accessing a color image of the area of the floor captured at approximately the first time (see at least Fisher, para. [0094]: Panel 506 can include any data measured by spill detector 112. For example, where spill detector 112 includes a camera, such as a red - green - blue (“RGB”) camera, photo camera, video camera, infrared camera, and other cameras, panel 506 can show the camera image. By way of illustration, the camera image can be a RGB camera image of spill 306.);
in response to detecting a thermal gradient in a first region of the thermal image (see at least Fisher, para. [0104]: The temperatures between 16. 7 degrees Celsius and 25. 0 degrees Celsius are represented by a continuous spectrum (e. g., a gradient ) of colors between the black and white, wherein the colors of pixels in thermal image.) and 
in response to detecting a color gradient less than a threshold color magnitude in a second region of the color image corresponding to the thermal gradient in the thermal image (see at least Fisher, para. [0104]: In some cases, bars 710A - 710E can include a range of values from a low value to a high value, wherein the low value corresponds to one color and the high value corresponds to another color, and a gradient of colors in - between.),
detecting a fluid within the area of the floor (see at least Fisher, para. [0106-0109]: Center spill area 708A appears substantially similar in color to surface 604 because it is substantially similar in temperature. It is possible that such temperature differences can be observable due at least in part to evaporative cooling, wherein the outer edges of spill 306 cool more rapidly than more center portions, such as center spill area 708A. This property may improve spill detection, such as through pattern recognition....Similarly, in example thermal image 700C, which can be taken two minutes after spill 306 occurred, edge 706C and center spill area 708C appear relatively darker as compared to edge 706B and center spill area 708B. Similarly, in thermal image 700D, which occurred three minutes after spill 306 occurred, edge 706D and center spill area 708D appear relatively darker as compared to edge 706C and center spill area 708C....Accordingly, as more time passes after spill 306 occurred, the appearance of spill 306 as imaged by an infrared camera of spill detector 112 becomes more defined as compared to surface 604. As previously mentioned, spill 306, which was imaged in thermal images 700A-700E, was of a substantially similar temperature as surface 604 when spill 306 occurred.), and 
in response to detecting the fluid within the area of the floor, generating a prompt to remove a spill from the area of the floor, the prompt identifying the spill as liquid (see at least Fisher, para. [0129]: Spill detector 112 can process the information from these other sensors along with any image(s) taken. In some cases, if one or more of the image(s) and information from these other sensors are indicative at least in part of a spill 306, spill detector 112 (and/or robot 100) can prompt a user to get feedback (e.g., using display 502) and/or perform an action in response to detecting a spill 306. & para. [0132]: spill detector 112 can include a pad extending from robot 100, the pad can be in contact with the floor (e.g., surface 604). For example, the pad can extend distally from back side 124 and / or distally from any other side of robot 100. For example, where the pad extends distally from back side 124, it can more readily detect spills from robot 100. Where pad extends from front side 122 can allow robot 100 to detect spills in front of it. Having the pad beneath robot 100 can allow robot 100 to detect spills it passes over. The pad can be attached to a pole and / or any structure configured to position the pad in contact with the floor / surface.).
Fisher does not explicitly disclose
detecting a clear fluid within the area of the floor, and 
the prompt identifying the spill as clear liquid. 
Gutta teaches
detecting a clear fluid within the area of the floor (see at least Gutta, para. [0026]: The histograms of different segments may be Supplied as features to a classification process designed to distinguish the profiles of common non-Spill objects (shopping carts, fork-lift trucks, worker uniforms, hair, common clothing, etc.) from common spill objects. The features of an image Segment may also be distinguished from the back ground by comparing their chrominance or luminance histograms with those of background. Highlighting may be very important for Spills consisting of clear liquids, for example.), and 
the prompt identifying the spill as clear liquid (see at least Gutta, para. [0026]: The histograms of different segments may be Supplied as features to a classification process designed to distinguish the profiles of common non-Spill objects (shopping carts, fork-lift trucks, worker uniforms, hair, common clothing, etc.) from common spill objects. The features of an image Segment may also be distinguished from the back ground by comparing their chrominance or luminance histograms with those of background. Highlighting may be very important for Spills consisting of clear liquids, for example.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher to incorporate the teaching of detecting a clear fluid within the area of the floor and the prompt identifying the spill as clear liquid of Gutta in order to distinguish spill segments from other segments (see at least Gutta, para. [0006]).

As per claim 2 Fisher discloses
wherein detecting the fluid within the area of the floor comprises detecting the fluid within the area of the floor in response to detecting the thermal gradient in the first region of the thermal image and in response to detecting of the color gradient in the second region of the color image (see at least Fisher, para. [0104]: The temperatures between 16. 7 degrees Celsius and 25. 0 degrees Celsius are represented by a continuous spectrum (e. g., a gradient ) of colors between the black and white, wherein the colors of pixels in thermal image...In some cases, bars 710A - 710E can include a range of values from a low value to a high value, wherein the low value corresponds to one color and the high value corresponds to another color, and a gradient of colors in - between.).
Fisher does not explicitly disclose
detecting the clear fluid in response to detecting absence of the color gradient in the second region of the color image.
Gutta teaches
detecting the clear fluid in response to detecting absence of the color gradient in the second region of the color image (see at least Gutta, para. [0026]: The histograms of different segments may be Supplied as features to a classification process designed to distinguish the profiles of common non-Spill objects (shopping carts, fork-lift trucks, worker uniforms, hair, common clothing, etc.) from common spill objects. The features of an image Segment may also be distinguished from the back ground by comparing their chrominance or luminance histograms with those of background. Highlighting may be very important for Spills consisting of clear liquids, for example.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher to incorporate the teaching of detecting the clear fluid in response to detecting absence of the color gradient in the second region of the color image of Gutta in order to distinguish spill segments from other segments (see at least Gutta, para. [0006]).

As per claim 3 Fisher discloses
further comprising accessing a depth map of the area of the floor captured at approximately the first time (see at least Fisher, para. [0099]: a plurality of cameras and / or other sensors, images can be 3D images. By way of illustration, a first camera can take a first image at a first angle. This first image can be 2D having X-Y dimensions (which can be mapped with X1, Y, coordinates). At substantially the same time, a second camera can take a second image at a second angle. This second image can be 2D having X, - Y, dimensions (which can be mapped with X2, Y, coordinates). Controller 304 can receive the first image and second image); and 
wherein detecting the fluid within the area of the floor comprises detecting the fluid within the area of the floor further in the thermal disparity in the thermal image (see at least Fisher, para. [0104]: The temperatures between 16. 7 degrees Celsius and 25. 0 degrees Celsius are represented by a continuous spectrum (e. g., a gradient ) of colors between the black and white, wherein the colors of pixels in thermal image.).
Fisher does not explicitly disclose
wherein detecting the clear fluid within the area of the floor comprises detecting the clear fluid within the area of the floor further in response to detecting a height gradient less than a threshold height magnitude in a third region of the depth map 
Gutta teaches
wherein detecting the clear fluid within the area of the floor comprises detecting the clear fluid within the area of the floor further in response to detecting a height gradient less than a threshold height magnitude in a third region of the depth map (see at least Gutta, para. [0007]: Stereo or multiple camera View may be used to determine the elevation of Segments and portions thereof above the floor. & para. [0026]: The histograms of different segments may be Supplied as features to a classification process designed to distinguish the profiles of common non-Spill objects (shopping carts, fork-lift trucks, worker uniforms, hair, common clothing, etc.) from common spill objects. The features of an image Segment may also be distinguished from the back ground by comparing their chrominance or luminance histograms with those of background. Highlighting may be very important for Spills consisting of clear liquids, for example. & para. [0029]: By using a particular source rather than relying on ambient light, the image of the camera 350 may be more sensitive to wet spills. For example, if the camera is responsive only to infrared light of a certain frequency range and the light source 355 is configured to produce that type of light, then the image will appear to be illuminated only by the light source 355. Illumination of an object by a single source can be particularly useful in probing its reflectance and shape characteristics as is well known to those in the field of object recognition. Here, two ray traces 370 and 375 are shown.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher to incorporate the teaching of wherein detecting the clear fluid within the area of the floor comprises detecting the clear fluid within the area of the floor further in response to detecting a height gradient less than a threshold height magnitude in a third region of the depth map of Gutta in order to distinguish spill segments from other segments (see at least Gutta, para. [0006]).

As per claim 4 Fisher discloses
further comprising: 
accessing a second thermal image of a second area of the floor of the store captured at a second time (see at least Fisher, para. [0008]: an actuator configured to move the robot between locations; a spill detector comprising at least one optical imaging device configured to capture at least one image of a scene containing a spill while the robot moves between locations; and a processor configured to identify the spill in the at least one image and generate an alert indicative in part of a recognition of the spill. para. [0064]: In some implementations, library 324 can include thermal images. Library 324 can be used to train controller 304 to identify spills in many conditions will be discussed more at least with reference to FIG. 11, as well as throughout this disclosure. The number of images in library 324 can depend at least in part on one or more of the number of available images of spills); 
accessing a second color image of the area of the floor captured at approximately the second time (see at least Fisher, para. [0094]: Panel 506 can include any data measured by spill detector 112. For example, where spill detector 112 includes a camera, such as a red-green-blue (“RGB”) camera, photo camera, video camera, infrared camera, and other cameras, panel 506 can show the camera image. By way of illustration, the camera image can be a RGB camera image of spill 306.);
in response to detecting a second thermal gradient in a third region of the second thermal image and in response to detecting a second color gradient in a fourth region of the second color image corresponding to the second thermal gradient in the second thermal image (see at least Fisher, para. [0008]: an actuator configured to move the robot between locations; a spill detector comprising at least one optical imaging device configured to capture at least one image of a scene containing a spill while the robot moves between locations; and a processor configured to identify the spill in the at least one image and generate an alert indicative in part of a recognition of the spill. para. [0104]: The temperatures between 16.7 degrees Celsius and 25.0 degrees Celsius are represented by a continuous spectrum (e.g., a gradient) of colors between the black and white, wherein the colors of pixels in thermal image.), 
detecting a colored fluid within the second area of the floor; and in response to detecting the colored fluid within the second area of the floor (see at least Fisher, para. [0139]: spills can be associated with colors. For example, certain cleaning products and/or other chemicals can have an associated color or be dyed a color. Where there is a spill 306, the color of that cleaning product and/or other chemical can be more readily viewable than if the cleaning products and/or other chemicals are spread out, such as by cleaning and drying. A camera (e.g., an RGB camera) of spill detector 112 can be used to image spill 306 and surface 604. Based at least on the colors, spill detector 112 can segment the image and / or detect / identify spill 306. In some cases, based at least upon the detection/identification of spill 306 from the images, spill detector 112 can alert a user using display 502, wherein the user can view panel 506 and determine if spill 306 has been detected.), 
generating a second prompt to remove a second spill from the second area of the floor, the second prompt identifying the spill as colored liquid (see at least Fisher, para. [0095]: For example, option 510 can cause user interface 500 and/or robot 100 to send a short message service (“SMS”), text, email, or other communication to a viewer who can go clean up spill 306. Option 510 could also trigger an alert, such as an alarm, flashing light, sound, and/or any other way of getting someone's attention to clean up spill 306. As another example, option 512 can be an ignore option where the user tells robot 100 and/or spill detector 112 to continue operation and ignore spill 306. In some cases, the ignore option can be indicative at least in part that spill 306 is not an actual spill and / or is a false positive.).

As per claim 7 Fisher discloses
further comprising: accessing a sequence of thermal images of the area of the floor captured after the first time (see at least Fisher, para. [0104]: As displayed on user interface 318, thermal images 700A-700E can include bars 710A-710E, respectively. Bars 710A-710E can indicate the pixel brightness values displayed at locations within thermal image 700A-700E. In some cases, bars 710A-710E can include a range of values from a low value to a high value, wherein the low value corresponds to one color and the high value corresponds to another color, and a gradient of colors in-between.); and 
characterizing a spatial rate of change of thermal gradients, proximal the area of the floor, detected in the sequence of thermal images (see at least Fisher, Figs. 7A-7E & para. [0118]: Heating spill 306 and surface 604 can enhance imaging of spill 306 with a camera, such as an IR camera, because spill 306 can heat at a different rate than surface 604. FIG. 10A-10C illustrates thermal images 1000A-1000C, where heating unit 900, appearing as heating unit images 1020A-1020B, heats spill 306, appearing as spill images 1016A-1016C. Surface 604 appears as surface images 1018A-1018C. Substantially similar to thermal images 700A-700E described with reference to FIGS. 7A-7E, thermal images 1000A-1000C include reticules 1004A-1004C, temperature display panels 1002A-1002C, and bars 1010A-1010C.); and 
wherein detecting the clear fluid within the area of the floor comprises detecting the fluid within the area of the floor further in response to the spatial rate of change of thermal gradients, detected in the sequence of thermal images, falling below a threshold rate of change  (see at least Fisher, para. [0142-0143]: through a plurality of iterations where spill detector 112 detects a potential spill and alerts a user using display 502, the user can provide feedback regarding the spill detection (e.g., with regard to the veracity or legitimacy of the detection). In some cases, where the user selects an action such as option 512, which ignores the spill, spill detector 112 can learn to associate images taken at particular locations (e.g., as determined by a mapping and localizing unit of robot 100) with false positives. Accordingly, for example, spill detector 112 can recalibrate the cameras (e.g., IR camera) and/or other sensors in those locations and/or increase predetermined thresholds to decrease the number of false positives. In some cases, spill detector 112 can learn to associate certain areas as having an increased likelihood of spills. For example, through a plurality of iterations, spill detector 112 can detect a potential spill and receive confirmation (e.g., an acknowledgment or any action such as actions associated at least in part with options 508, 510) that a spill has been detected. If the detected spills frequently appear in a particular area (e.g., as determined by the mapping and localizing unit of robot 100), spill detector 112 can more readily identify potential as spills. ). 
Fisher does not explicitly disclose
wherein detecting the clear fluid within the area of the floor.
Gutta teaches
wherein detecting the clear fluid within the area of the floor (see at least Gutta, para. [0026]: The histograms of different segments may be Supplied as features to a classification process designed to distinguish the profiles of common non-Spill objects (shopping carts, fork-lift trucks, worker uniforms, hair, common clothing, etc.) from common spill objects. The features of an image Segment may also be distinguished from the back ground by comparing their chrominance or luminance histograms with those of background. Highlighting may be very important for Spills consisting of clear liquids, for example.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher to incorporate the teaching of wherein detecting the clear fluid within the area of the floor of Gutta in order to distinguish spill segments from other segments (see at least Gutta, para. [0006]).

As per claim 8 Fisher discloses
A method for detecting and responding to hazards within a store comprising: 
accessing a thermal image of an area of a floor of the store captured at a first time (see at least Fisher, para. [0064]: In some implementations, library 324 can include thermal images. Library 324 can be used to train controller 304 to identify spills in many conditions will be discussed more at least with reference to FIG. 11, as well as throughout this disclosure. The number of images in library 324 can depend at least in part on one or more of the number of available images of spills); 
accessing a depth map of the area of the floor captured at approximately the first time (see at least Fisher, para. [0099]: a plurality of cameras and / or other sensors, images can be 3D images. By way of illustration, a first camera can take a first image at a first angle. This first image can be 2D having X-Y dimensions (which can be mapped with X1, Y, coordinates). At substantially the same time, a second camera can take a second image at a second angle. This second image can be 2D having X, - Y, dimensions (which can be mapped with X2, Y, coordinates). Controller 304 can receive the first image and second image); 
accessing a color image of the area of the floor captured at approximately the first time (see at least Fisher, para. [0094]: Panel 506 can include any data measured by spill detector 112. For example, where spill detector 112 includes a camera, such as a red - green - blue (“RGB”) camera, photo camera, video camera, infrared camera, and other cameras, panel 506 can show the camera image. By way of illustration, the camera image can be a RGB camera image of spill 306.);
in response to detecting a thermal disparity in a first region of the thermal image (see at least Fisher, para. [0104]: The temperatures between 16. 7 degrees Celsius and 25. 0 degrees Celsius are represented by a continuous spectrum (e. g., a gradient ) of colors between the black and white, wherein the colors of pixels in thermal image.) and 
detecting a fluid within the area of the floor (see at least Fisher, para. [0127]: Also, temperature adjuster 116 can make spill 306 more distinguishable from surface 604 in less time. However, this predetermined amount of time can be weighed against a desire to cover more area for spill detection, and other practical limitations such as a desire to clean a floor in a desired amount of time. For example, where spill detector 112 is attached to robot 100, robot 100 can stop periodically (e.g., after a predetermined distance, such as 1, 2, 3, 4 or more feet, dependent on the field of view of spill detector 112) to allow spill detector 112 to detect spills.);
in response to detecting a color disparity less than a threshold color magnitude in a third region of the depth map corresponding to the thermal gradient in the thermal image (see at least Fisher, para. [0104]: The temperatures between 16. 7 degrees Celsius and 25. 0 degrees Celsius are represented by a continuous spectrum (e. g., a gradient ) of colors between the black and white, wherein the colors of pixels in thermal image.), 
identifying the fluid as liquid (see at least Fisher, para. [0106-0109]: Center spill area 708A appears substantially similar in color to surface 604 because it is substantially similar in temperature. It is possible that such temperature differences can be observable due at least in part to evaporative cooling, wherein the outer edges of spill 306 cool more rapidly than more center portions, such as center spill area 708A. This property may improve spill detection, such as through pattern recognition....Similarly, in example thermal image 700C, which can be taken two minutes after spill 306 occurred, edge 706C and center spill area 708C appear relatively darker as compared to edge 706B and center spill area 708B. Similarly, in thermal image 700D, which occurred three minutes after spill 306 occurred, edge 706D and center spill area 708D appear relatively darker as compared to edge 706C and center spill area 708C... Accordingly, as more time passes after spill 306 occurred, the appearance of spill 306 as imaged by an infrared camera of spill detector 112 becomes more defined as compared to surface 604. As previously mentioned, spill 306, which was imaged in thermal images 700A-700E, was of a substantially similar temperature as surface 604 when spill 306 occurred.), and 
generating a prompt to remove the fluid from the area of the floor (see at least Fisher, para. [0127]: Also, temperature adjuster 116 can make spill 306 more distinguishable from surface 604 in less time. However, this predetermined amount of time can be weighed against a desire to cover more area for spill detection, and other practical limitations such as a desire to clean a floor in a desired amount of time. For example, where spill detector 112 is attached to robot 100, robot 100 can stop periodically (e.g., after a predetermined distance, such as 1, 2, 3, 4 or more feet, dependent on the field of view of spill detector 112) to allow spill detector 112 to detect spills.).
Fisher does not explicitly disclose
in response to detecting a height disparity less than a threshold height magnitude in a second region of the depth map corresponding to the thermal disparity in the thermal image
identifying the fluid as clear liquid;
the prompt identifying the fluid as clear liquid.
Gutta teaches
detecting a fluid within the area of the floor in response to detecting a height disparity less than a threshold height magnitude in a second region of the depth map corresponding to the thermal disparity in the thermal image (see at least para. [0007]: Segments identifiable with the normal stationary background and segments identifiable with non-spill foreground objects, such as people or cars, are preferably removed from the set of candidate segments identifiable with a spill. For example, segments that do not change over time--background segments--may be subtracted, using known object-recognition techniques from the field of image processing aimed at object-recognition. Background subtraction may be used to remove portions of the image before segmentation as well. Segments that move from one image to the next in a current sequence may be identified as non-spill foreground segments. Stereo or multiple camera views may be used to determine the elevation of segments and portions thereof above the floor. Segments that correspond to objects above a range of heights, or ones that are not substantially planar may be removed from the candidate segments. & para. [0010]:  Infrared imaging may be used to identify wet surfaces of spills that are cooled below the ambient temperature by evaporation. & para. [0025]: A spill 240 with a high proportion of diffuse albido will produce a luminance histogram with a lower amount of highlighting. When the spill is flat, such as when a runny liquid forms the spill 240, the surface may produce a reflection of objects as does a mirror. Known objects, such as an array of lights supplying ambient illumination may be reflected and recognized in the reflected image. Irregular surfaces may produce strong highlights that would have a specular albido signature in the luminance histogram. Spills may also produce distinct color patterns that may be characterized by chrominance histograms.),
identifying the fluid as clear liquid (see at least Gutta, para. [0026]: The histograms of different segments may be Supplied as features to a classification process designed to distinguish the profiles of common non-Spill objects (shopping carts, fork-lift trucks, worker uniforms, hair, common clothing, etc.) from common spill objects. The features of an image Segment may also be distinguished from the back ground by comparing their chrominance or luminance histograms with those of background. Highlighting may be very important for Spills consisting of clear liquids, for example.);
the prompt identifying the fluid as clear liquid (see at least Gutta, para. [0026]: The histograms of different segments may be Supplied as features to a classification process designed to distinguish the profiles of common non-Spill objects (shopping carts, fork-lift trucks, worker uniforms, hair, common clothing, etc.) from common spill objects. The features of an image Segment may also be distinguished from the back ground by comparing their chrominance or luminance histograms with those of background. Highlighting may be very important for Spills consisting of clear liquids, for example.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher to incorporate the teaching of detecting a fluid within the area of the floor in response to detecting a height disparity less than a threshold height magnitude in a second region of the depth map corresponding to the thermal disparity in the thermal image identifying the fluid as clear liquid; the prompt identifying the fluid as clear liquid of Gutta in order to distinguish spill segments from other segments (see at least Gutta, para. [0006]).

As per claim 9 Fisher discloses
further comprising: 
dispatching a robotic system to autonomously navigate throughout the store during a scan cycle (see at least Fisher, para. [0080]: robots can be machines that are guided by computer programs or electronic circuitry. In some cases, robots can include electro - mechanical components that are configured for navigation, where the robot can move from one location to another. Such navigating robots can include autonomous cars, floor cleaners, rovers, drones, carts, and the like.); and 
at a robotic system, while autonomously navigating throughout the store during the scan cycle: recording the thermal image of the area of the floor proximal the robotic system at the first time (see at least Fisher, para. [0064]: In some implementations, library 324 can include thermal images. Library 324 can be used to train controller 304 to identify spills in many conditions will be discussed more at least with reference to FIG. 11, as well as throughout this disclosure. The number of images in library 324 can depend at least in part on one or more of the number of available images of spills); 
recording the depth map of the area of the floor at approximately the first time see at least Fisher, para. [0099]: a plurality of cameras and / or other sensors, images can be 3D images. By way of illustration, a first camera can take a first image at a first angle. This first image can be 2D having X-Y dimensions (which can be mapped with X1, Y, coordinates). At substantially the same time, a second camera can take a second image at a second angle. This second image can be 2D having X, - Y, dimensions (which can be mapped with X2, Y, coordinates). Controller 304 can receive the first image and second image); and 
recording a color image of the area of the floor at approximately the first time (see at least Fisher, para. [0094]: Panel 506 can include any data measured by spill detector 112. For example, where spill detector 112 includes a camera, such as a red - green - blue (“RGB”) camera, photo camera, video camera, infrared camera, and other cameras, panel 506 can show the camera image. By way of illustration, the camera image can be a RGB camera image of spill 306.). 

As per claim 15 Fisher discloses
further comprising: accessing a second thermal image of a second area of the floor of the store captured at a second time (see at least Fisher, para. [0008]: an actuator configured to move the robot between locations; a spill detector comprising at least one optical imaging device configured to capture at least one image of a scene containing a spill while the robot moves between locations; and a processor configured to identify the spill in the at least one image and generate an alert indicative in part of a recognition of the spill. para. [0064]: In some implementations, library 324 can include thermal images. Library 324 can be used to train controller 304 to identify spills in many conditions will be discussed more at least with reference to FIG. 11, as well as throughout this disclosure. The number of images in library 324 can depend at least in part on one or more of the number of available images of spills); 
accessing a second depth map of the area of the floor captured at approximately the second time (see at least Fisher, para. para. [0008]: an actuator configured to move the robot between locations; a spill detector comprising at least one optical imaging device configured to capture at least one image of a scene containing a spill while the robot moves between locations; and a processor configured to identify the spill in the at least one image and generate an alert indicative in part of a recognition of the spill. [0099]: a plurality of cameras and / or other sensors, images can be 3D images. By way of illustration, a first camera can take a first image at a first angle. This first image can be 2D having X - Y dimensions (which can be mapped with X1, Y, coordinates). At substantially the same time, a second camera can take a second image at a second angle. This second image can be 2D having X, - Y, dimensions (which can be mapped with X2, Y, coordinates). Controller 304 can receive the first image and second image); 
Fisher does not explicitly disclose
in response to detecting a second thermal disparity in a fourth region of the second thermal image and in response to detecting a depth disparity greater than the threshold height magnitude in a fifth region of the second depth map corresponding to the thermal disparity in the thermal image, detecting a three - dimensional object within the second area of the floor; and in response to detecting the three - dimensional object within the second area of the floor, generating a second prompt to remove the three - dimensional object from the second area of the floor.
Gutta teaches
in response to detecting a second thermal disparity in a fourth region of the second thermal image and in response to detecting a depth disparity greater than the threshold height magnitude in a fifth region of the second depth map corresponding to the thermal disparity in the thermal image (see at least Gutta, para. [0007]: Stereo or multiple camera View may be used to determine the elevation of Segments and portions thereof above the floor.),
detecting a three-dimensional object within the second area of the floor (see at least Gutta, para. [0009]: Where respective cameras form multiple images from different perspectives, the three-dimensional surface shape of segments may be tested to determine if they are planar, as are most hazardous spills such as runny liquids. Thus, a segment in one camera's image may be warped to fit the expected projection of a flat surface, located at the level of the floor, in the other camera's field of view. The segments of the other camera and the predicted segment may then be compared in terms of boundaries, luminance and chrominance maps, and other characteristics to determine if the segments are the same flat floor-level object.); and 
in response to detecting the three - dimensional object within the second area of the floor, generating a second prompt to remove the three - dimensional object from the second area of the floor (see at least Gutta, Fig.1 & para. [0020]: The signals may contain identification data that indicates from which device the signals are sent so that the classification engine and server 215 can determine where a spill is located. The classification engine and server 215 determines whether a spill event has occurred and sends appropriate information or alarm signals to fixed 205 or wireless 200 terminals. Personnel who can take appropriate action in the event of a spill may monitor the terminals 205 and/or 200. Warning indicators 216 may also be used to notify occupants of a spill. The warning indicators 216 may be warning flashers located throughout the occupied spaces 150-152 and the one closest to the spill activated in response to the spill. The warning indicators 216 may alternatively include a taped or digital announcement that may indicate the location, type, and other information to occupants as well as maintenance personnel.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher to incorporate the teaching of in response to detecting a second thermal disparity in a fourth region of the second thermal image and in response to detecting a depth disparity greater than the threshold height magnitude in a fifth region of the second depth map corresponding to the thermal disparity in the thermal image, detecting a three-dimensional object within the second area of the floor, in response to detecting the three - dimensional object within the second area of the floor, generating a second prompt to remove the three - dimensional object from the second area of the floor of Gutta in order to distinguish spill segments from other segments (see at least Gutta, para. [0006]).

Claims 5-6, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher, in view of Gutta, further in view of US 2018/0225620A1 (“Cantrell”).
As per claim 5 Fisher discloses
in response to detecting the colored fluid within the second area of the floor, serving the second prompt, with a priority, to the computing device (see at least Fisher, para. [0150]: As a result, they appear as more dissimilar luminance values, chrominance, and/or colors in an image (e.g., thermal image), allowing for thresholding and/or other segmentation techniques to be more effective due to the ability to choose thresholds that can separate spill 306 and surface 604. In this way, discussed systems and methods in the “II. Thermal imaging to detect spills” section can reduce false positives and enable spill detector 112 to better segment and image and/or identify spill 306. & para. [0154]: In some implementations, there can be a predetermined number threshold wherein if equal to or more than the predetermined number threshold of images obtained in portion 1102 are identified as having spill 306, spill detector 112 determines that there is a spill with high confidence. & para. [0157]: Portion 1108 includes determining if an action should be performed based at least in part on the confidence. In some implementations, if a low confidence or a high confidence was determined in portion 1106, spill detector 112 can alert a user using display 502 (described in FIG. 5), wherein the user can view panel 506 and determine if spill 306 has been detected. The user can then use display 502 to perform an action, such as an action associated at least in part with one or more of options 508, 510, 512. Advantageously, in cases of low confidence, this additional feedback can allow spill detector 112 to determine that a spill has been detected and perform actions according to user instruction. ).
Fisher does not explicitly disclose
in response to detecting the clear fluid within the area of the floor, serving the prompt, with a first priority, to a computing device affiliated with an associate of the store; and
serving the prompt, with a second priority less than the first priority, to the computing device. 
Gutta teaches
in response to detecting the clear fluid within the area of the floor, serving the prompt, with a first priority, to a computing device affiliated with an associate of the store (see at least Gutta, para. [0007], & [0020-0025]: Referring now also to FIG. 2, signals from one or more cameras 210 define images that are used by a classification engine and server 215 to identify spills. Signals may also be received from other sources such as one or more microphones 211, chemical sniffers 212, or other devices. The signals may contain identification data that indicates from which device the signals are sent so that the classification engine and server 215 can determine where a spill is located. The classification engine and server 215 determines whether a spill event has occurred and sends appropriate information or alarm signals to fixed 205 or wireless 200 terminals. Personnel who can take appropriate action in the event of a spill may monitor the terminals 205 and/or 200. Warning indicators 216 may also be used to notify occupants of a spill. The warning indicators 216 may be warning flashers located throughout the occupied spaces 150-152 and the one closest to the spill activated in response to the spill. The warning indicators 216 may alternatively include a taped or digital announcement that may indicate the location, type, and other information to occupants as well as maintenance personnel. & para. [0026]: The histograms of different segments may be Supplied as features to a classification process designed to distinguish the profiles of common non-Spill objects (shopping carts, fork-lift trucks, worker uniforms, hair, common clothing, etc.) from common spill objects. The features of an image Segment may also be distinguished from the back ground by comparing their chrominance or luminance histograms with those of background. Highlighting may be very important for Spills consisting of clear liquids, for example.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher to incorporate the teaching of in response to detecting the clear fluid within the area of the floor, serving the prompt, with a first priority, to a computing device affiliated with an associate of the store of Gutta in order to distinguish spill segments from other segments (see at least Gutta, para. [0006]).
Cantrell teaches
serving the prompt, with a second priority less than the first priority, to the computing device (see at least Cantrell, para. [0062]: The heat map 60 on the supervisor mobile device 31 is displayed to include this new task along with available associates 12A - 12D. The heat map 60 can be displayed in a color - coded manner, for example, display red for tasks having a low value, green for tasks having a high value, and so on. As described herein, the task assignment module 25 may be assigned tasks based on importance, so that an associate 12 may perform the most valuable task in the moment, with priority given as displayed by the heat map 60 to finishing tasks already underway before starting new tasks if ample value would be lost stopping and then restarting tasks already underway.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher to incorporate the teaching of serving the prompt, with a second priority less than the first priority, to the computing device Cantrell in order to indicate where tasks need to be performed based on sensors at store items, shelves, or other locations in the store (see at least Cantrell, para. [0010]).

As per claim 6 Fisher discloses
further comprising: estimating a first opacity of the clear fluid proportional to a first magnitude of the color gradient (see at least Fisher, para. [0080]: In some implementations, this library 324 can include images of spills with different compositions (e.g., water and/or other chemicals) in different lighting conditions, angles, sizes, distances, clarity (e.g., blurred, obstructed/occluded, partially off frame, etc.), colors, surroundings, etc. The images in library 324 can be taken by a spill detector (e.g., spill detector 112 or any other spill detector) or generated automatically, such as with a computer program that is configured to generate/simulate (e.g., in a virtual world) library images of spills (e.g., which can generate/simulate these library images entirely digitally or beginning from an actual image of a spill or substantially similar objects) from different lighting conditions, angles, sizes, distances, clarity (e.g., blurred, obstructed/occluded, partially off frame, etc.), colors, surroundings, etc. In some implementations, library 324 can include thermal images. Library 324 can be used to train controller 304 to identify spills in many conditions will be discussed more at least with reference to FIG. 11, as well as throughout this disclosure.  para. [0102]: By way of illustration, thermal images 700A-700E were taken using an infrared camera in an experiment using tap water that is substantially similar in temperature to the ambient environment including surface 604, however, it should be understood by a person having ordinary skill in the art that spill 306 can have different shapes and compositions, as described in “I. Overview” as well as elsewhere throughout this disclosure.  para. [0104]: The low value of 16. 7 degrees Celsius is associated with a black color, whereas the high value of 25. 0 degrees Celsius is associated with a white color. The temperatures between 16. 7 degrees Celsius and 25. 0 degrees Celsius are represented by a continuous spectrum (e.g., a gradient) of colors between the black and white, wherein the colors of pixels in thermal image 700A that are closer to white are closer to the high value of 25.0 degrees Celsius and the colors closer to black are closer to the low value of 16.7 degrees Celsius.); 
estimating a second opacity of the colored fluid proportional to a second magnitude of the second color gradient (see at least Fisher, para. [0060]: As used herein, spills (and/or spillage) can include liquids and/or partial liquids, such as water and/or other chemicals. Such other chemicals include any type of chemical that may spill on a floor in a particular environment. For example, in a grocery store, chemicals can include aqueous solutions, honey, milk, mustard, ketchup, beverages, bodily fluids, oil, butter, ice, candy, cleaners (e.g., cleaning fluid, floor wax, disinfectants, etc.), and/or other chemicals. In a warehouse, chemicals can include aqueous solutions, grease, oil, cleaners (e.g., cleaning fluid, floor wax, disinfectants, etc.), industrial waste, coolant, etc. & para. [0080]: In some implementations, this library 324 can include images of spills with different compositions (e.g., water and/or other chemicals) in different lighting conditions, angles, sizes, distances, clarity (e.g., blurred, obstructed/occluded, partially off frame, etc.), colors, surroundings, etc. The images in library 324 can be taken by a spill detector (e.g., spill detector 112 or any other spill detector) or generated automatically, such as with a computer program that is configured to generate/simulate (e.g., in a virtual world) library images of spills (e.g., which can generate/simulate these library images entirely digitally or beginning from an actual image of a spill or substantially similar objects) from different lighting conditions, angles, sizes, distances, clarity (e.g., blurred, obstructed/occluded, partially off frame, etc.), colors, surroundings, etc. In some implementations, library 324 can include thermal images. Library 324 can be used to train controller 304 to identify spills in many conditions will be discussed more at least with reference to FIG. 11, as well as throughout this disclosure.  & para. [0104]: The low value of 16. 7 degrees Celsius is associated with a black color, whereas the high value of 25. 0 degrees Celsius is associated with a white color. The temperatures between 16. 7 degrees Celsius and 25. 0 degrees Celsius are represented by a continuous spectrum (e.g., a gradient) of colors between the black and white, wherein the colors of pixels in thermal image 700A that are closer to white are closer to the high value of 25.0 degrees Celsius and the colors closer to black are closer to the low value of 16.7 degrees Celsius.).
Fisher does not explicitly disclose
calculating the first priority for removal of the clear fluid from the area of the floor inversely proportional to the first opacity of the clear fluid; and
calculating the second priority for removal of the colored fluid from the second area of the floor inversely proportional to the second opacity of the colored fluid.
Gutta teaches
calculating a priority for removal of the fluid from the area of the floor (see at least Gutta, para. [0007], & [0020-0025]: Referring now also to FIG. 2, signals from one or more cameras 210 define images that are used by a classification engine and server 215 to identify spills. Signals may also be received from other sources such as one or more microphones 211, chemical sniffers 212, or other devices. The signals may contain identification data that indicates from which device the signals are sent so that the classification engine and server 215 can determine where a spill is located. The classification engine and server 215 determines whether a spill event has occurred and sends appropriate information or alarm signals to fixed 205 or wireless 200 terminals. & para. [0026]: The histograms of different segments may be Supplied as features to a classification process designed to distinguish the profiles of common non-Spill objects (shopping carts, fork-lift trucks, worker uniforms, hair, common clothing, etc.) from common spill objects. The features of an image Segment may also be distinguished from the back ground by comparing their chrominance or luminance histograms with those of background. Highlighting may be very important for Spills consisting of clear liquids, for example.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher to incorporate the teaching of calculating a priority for removal of the fluid from the area of the floor of Gutta in order to distinguish spill segments from other segments (see at least Gutta, para. [0006]).
Cantrell teaches
calculating the first priority for removal of the fluid from the area of the floor inversely proportional to the first opacity of the clear fluid (see at least Cantrell, para. [0062]: The heat map 60 on the supervisor mobile device 31 is displayed to include this new task along with available associates 12A - 12D. The heat map 60 can be displayed in a color - coded manner, for example, display red for tasks having a low value, green for tasks having a high value, and so on. As described herein, the task assignment module 25 may be assigned tasks based on importance, so that an associate 12 may perform the most valuable task in the moment, with priority given as displayed by the heat map 60 to finishing tasks already underway before starting new tasks if ample value would be lost stopping and then restarting tasks already underway.); and
calculating the second priority for removal of the colored fluid from the second area of the floor inversely proportional to the second opacity of the colored fluid (see at least Cantrell, para. [0062]: The heat map 60 on the supervisor mobile device 31 is displayed to include this new task along with available associates 12A - 12D. The heat map 60 can be displayed in a color - coded manner, for example, display red for tasks having a low value, green for tasks having a high value, and so on. As described herein, the task assignment module 25 may be assigned tasks based on importance, so that an associate 12 may perform the most valuable task in the moment, with priority given as displayed by the heat map 60 to finishing tasks already underway before starting new tasks if ample value would be lost stopping and then restarting tasks already underway.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher to incorporate the teaching of calculating the first priority for removal of the fluid from the area of the floor inversely proportional to the first opacity of the clear fluid, calculating the second priority for removal of the colored fluid from the second area of the floor inversely proportional to the second opacity of the colored fluid of Cantrell in order to indicate where tasks need to be performed based on sensors at store items, shelves, or other locations in the store (see at least Cantrell, para. [0010]).

As per claim 16 Fisher does not explicitly disclose
further comprising: in response to detecting the clear fluid within the area of the floor, serving the prompt, with a first priority, to a computing device affiliated with an associate of the store; and in response to detecting the three-dimensional object within the second area of the floor, serving the second prompt, with a second priority less than the first priority, to the computing device. 
Gutta teaches
further comprising: in response to detecting the clear fluid within the area of the floor, serving the prompt, with a first priority, to a computing device affiliated with an associate of the store (see at least Gutta, para. [0007], & [0020-0025]: Referring now also to FIG. 2, signals from one or more cameras 210 define images that are used by a classification engine and server 215 to identify spills. Signals may also be received from other sources such as one or more microphones 211, chemical sniffers 212, or other devices. The signals may contain identification data that indicates from which device the signals are sent so that the classification engine and server 215 can determine where a spill is located. The classification engine and server 215 determines whether a spill event has occurred and sends appropriate information or alarm signals to fixed 205 or wireless 200 terminals. & para. [0026]: The histograms of different segments may be Supplied as features to a classification process designed to distinguish the profiles of common non-Spill objects (shopping carts, fork-lift trucks, worker uniforms, hair, common clothing, etc.) from common spill objects. The features of an image Segment may also be distinguished from the back ground by comparing their chrominance or luminance histograms with those of background. Highlighting may be very important for Spills consisting of clear liquids, for example.), 
in response to detecting the three-dimensional object within the second area of the floor (see at least Gutta, para. [0009]: Where respective cameras form multiple images from different perspectives, the three-dimensional surface shape of segments may be tested to determine if they are planar, as are most hazardous spills such as runny liquids. Thus, a segment in one camera's image may be warped to fit the expected projection of a flat surface, located at the level of the floor, in the other camera's field of view. The segments of the other camera and the predicted segment may then be compared in terms of boundaries, luminance and chrominance maps, and other characteristics to determine if the segments are the same flat floor-level object.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher to incorporate the teaching of further comprising: in response to detecting the clear fluid within the area of the floor, serving the prompt, with a first priority, to a computing device affiliated with an associate of the store, in response to detecting the three-dimensional object within the second area of the floor of Gutta in order to distinguish spill segments from other segments (see at least Gutta, para. [0006]).
Cantrell teaches
serving the second prompt, with a second priority less than the first priority, to the computing device (see at least Cantrell, para. [0062]: The heat map 60 on the supervisor mobile device 31 is displayed to include this new task along with available associates 12A - 12D. The heat map 60 can be displayed in a color - coded manner, for example, display red for tasks having a low value, green for tasks having a high value, and so on. As described herein, the task assignment module 25 may be assigned tasks based on importance, so that an associate 12 may perform the most valuable task in the moment, with priority given as displayed by the heat map 60 to finishing tasks already underway before starting new tasks if ample value would be lost stopping and then restarting tasks already underway.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher to incorporate the teaching of Cantrell in order to indicate where tasks need to be performed based on sensors at store items, shelves, or other locations in the store (see at least Cantrell, para. [0010]).

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher, in view of Gutta, in view of US 10189692B2 (“High”), further in view of US 10373116B2 (“Medina”).
As per claim 10 Fisher discloses
further comprising: accessing a history of locations of fluid spill events in the store (see at least Fisher, para. [0089]: In some implementations, server 400 can comprise a collection of hardware, software, services, and/or resources that can be invoked to instantiate a virtual machine, process, or other resource for a limited or defined duration, or an unlimited or undefined duration. Server 400 can also be called a network, cloud, etc. Server 400 can be communicatively or operatively coupled to a plurality of devices, systems, computers, and/or servers, including devices and/or servers that have access to the internet. Server 400 may also process any data received from spill detector 112. For example, server 400 can use at least in part data received from spill detector 112 and generate an alert (e.g., a message, notification, and/or any form of communication) indicating at least in part whether a spill (e.g., spill 306) has been detected, the status of spill detector 112, the location of a spill, current or past data from spill detector 112, a command or indication of action that should be taken (e.g., action by a user, robot, and/or of access points 402A-402N), and/or other information relevant to a reaction to a spill.); 
based on the history: 
identifying a location in the store, associated with a first quantity of historical fluid spill events over a period of time (see at least Fisher, para. [0089]: In some implementations, server 400 can comprise a collection of hardware, software, services, and/or resources that can be invoked to instantiate a virtual machine, process, or other resource for a limited or defined duration, or an unlimited or undefined duration. Server 400 can also be called a network, cloud, etc. Server 400 can be communicatively or operatively coupled to a plurality of devices, systems, computers, and/or servers, including devices and/or servers that have access to the internet. Server 400 may also process any data received from spill detector 112. For example, server 400 can use at least in part data received from spill detector 112 and generate an alert (e.g., a message, notification, and/or any form of communication) indicating at least in part whether a spill (e.g., spill 306) has been detected, the status of spill detector 112, the location of a spill, current or past data from spill detector 112, a command or indication of action that should be taken (e.g., action by a user, robot, and/or of access points 402A-402N), and/or other information relevant to a reaction to a spill & para. [0143]: spill detector 112 can learn to associate certain areas as having an increased likelihood of spills. For example, through a plurality of iterations, spill detector 112 can detect a potential spill and receive confirmation (e.g., an acknowledgment or any action such as actions associated at least in part with options 508, 510) that a spill has been detected. If the detected spills frequently appear in a particular area (e.g., as determined by the mapping and localizing unit of robot 100), spill detector 112 can more readily identify potential as spills, such as by recalibrating a camera (e.g., an IR camera) in those locations and/or decreasing predetermined thresholds (e.g., the predetermined number threshold and/or the predetermined percentage threshold discussed with reference to at least portion 1106 of FIG. 11).); and 
identifying a second location in the store, associated with a second quantity of historical fluid spill events, less than the first quantity of historical fluid spill events, over the period of time (see at least Fisher, para. [0008]: In one exemplary implementation, the robot includes: an actuator configured to move the robot between locations; a spill detector comprising at least one optical imaging device configured to capture at least one image of a scene containing a spill while the robot moves between locations; and a processor configured to identify the spill in the at least one image and generate an alert indicative in part of a recognition of the spill. para. [0089]: In some implementations, server 400 can comprise a collection of hardware, software, services, and/or resources that can be invoked to instantiate a virtual machine, process, or other resource for a limited or defined duration, or an unlimited or undefined duration. Server 400 can also be called a network, cloud, etc. Server 400 can be communicatively or operatively coupled to a plurality of devices, systems, computers, and/or servers, including devices and/or servers that have access to the internet. Server 400 may also process any data received from spill detector 112. For example, server 400 can use at least in part data received from spill detector 112 and generate an alert (e.g., a message, notification, and/or any form of communication) indicating at least in part whether a spill (e.g., spill 306) has been detected, the status of spill detector 112, the location of a spill, current or past data from spill detector 112, a command or indication of action that should be taken (e.g., action by a user, robot, and/or of access points 402A-402N), and/or other information relevant to a reaction to a spill & para. [0143]: spill detector 112 can learn to associate certain areas as having an increased likelihood of spills. For example, through a plurality of iterations, spill detector 112 can detect a potential spill and receive confirmation (e.g., an acknowledgment or any action such as actions associated at least in part with options 508, 510) that a spill has been detected. If the detected spills frequently appear in a particular area (e.g., as determined by the mapping and localizing unit of robot 100), spill detector 112 can more readily identify potential as spills, such as by recalibrating a camera (e.g., an IR camera) in those locations and/or decreasing predetermined thresholds (e.g., the predetermined number threshold and/or the predetermined percentage threshold discussed with reference to at least portion 1106 of FIG. 11).).
However Fisher does not explicitly disclose
identifying a first aisle, in a set of aisles in the store; and 
identifying a second aisle, in the set of aisles in the store; 
at the robotic system: 
autonomously navigating along the first aisle at a first frequency during the scan cycle; and
autonomously navigating along the second aisle at a second frequency, less than the first frequency, during the scan cycle.
High teaches
identifying a first aisle, in a set of aisles in the store (see at least High, Fig. 20 & col. 58 lines 40-67: Generally speaking, while many or most of these departments may be evident to customers as separate "departments," these teachings will accommodate a sense of departments that serves the organizational needs of facility associates and hence may not be fully or completely observable by or appreciated by customers of the facility 101. Examples of departments for atypical modern department-based retail shopping facility include but are not limited to a health and beauty department, an automotive supplies department, a sporting goods department, a housewares department, a women's fashions department, a men's fashions department, a department for children's clothing, a garden supplies department, various groceries departments (such as a fresh meats department, a canned goods department, a snacks department, a soft drinks department, and so forth), and so forth.); and
identifying a second aisle, in the set of aisles in the store (see at least High, Fig. 20 & col. 58 lines 40-67: Generally speaking, while many or most of these departments may be evident to customers as separate "departments," these teachings will accommodate a sense of departments that serves the organizational needs of facility associates and hence may not be fully or completely observable by or appreciated by customers of the facility 101. Examples of departments for atypical modern department-based retail shopping facility include but are not limited to a health and beauty department, an automotive supplies department, a sporting goods department, a housewares department, a women's fashions department, a men's fashions department, a department for children's clothing, a garden supplies department, various groceries departments (such as a fresh meats department, a canned goods department, a snacks department, a soft drinks department, and so forth), and so forth.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher to incorporate the teaching of identifying a first aisle, in a set of aisles in the store, identifying a second aisle, in the set of aisles in the store of High in order to enhance a customer shopping experience in the shopping facility (see at least High, col 2 lines 15-20).
Medina teaches
autonomously navigating along the first aisle at a first frequency during the scan cycle (see at least Medina, col. 12 lines 54-67 & col. 13 lines 1-16: the robot 1 can determine stock quantity data using additional imaging sensors 22, such as radar, sonar, or LIDAR sensors in combination with computer 40 vision techniques. This may be useful in helping the computer 40 identify items with changing packaging or appearance. In one example using radar, the robot 1 may emit radio waves using a transmitter as it travels between waypoints. A radar sensor may detect reflected radio waves, and the computer 40 may process the detected data to determine the number of items in stock or on display. The radar sensor may be a millimeter-wave sensor (MMW) capable of detecting electromagnetic radiation in the extremely high frequency (EHF) band, between 30-300 GHz. MMW sensors may detect items at a distance of up to several meters and within a resolution of a few centimeters. For instance, an integrated transmitter/receiver MMW chip, such as the Texas Instruments.RTM. IWR1443, which operates between 76-81 GHz, may be used to detect and resolve items just a few centimeters apart on a shelf. MMW sensors may be used at high travel velocity and without ambient lighting.); and
autonomously navigating along the second aisle at a second frequency, less than the first frequency, during the scan cycle (see at least Medina, col. 12 lines 54-67 & col. 13 lines 1-16: the robot 1 can determine stock quantity data using additional imaging sensors 22, such as radar, sonar, or LIDAR sensors in combination with computer 40 vision techniques. This may be useful in helping the computer 40 identify items with changing packaging or appearance. In one example using radar, the robot 1 may emit radio waves using a transmitter as it travels between waypoints. A radar sensor may detect reflected radio waves, and the computer 40 may process the detected data to determine the number of items in stock or on display. The radar sensor may be a millimeter-wave sensor (MMW) capable of detecting electromagnetic radiation in the extremely high frequency (EHF) band, between 30-300 GHz. MMW sensors may detect items at a distance of up to several meters and within a resolution of a few centimeters. For instance, an integrated transmitter/receiver MMW chip, such as the Texas Instruments.RTM. IWR1443, which operates between 76-81 GHz, may be used to detect and resolve items just a few centimeters apart on a shelf. MMW sensors may be used at high travel velocity and without ambient lighting.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher to incorporate the teaching of autonomously navigating along the first aisle at a first frequency during the scan cycle, autonomously navigating along the second aisle at a second frequency, less than the first frequency, during the scan cycle of Medina in order to accurately determine stock quantity (see at least Medina, col. 2 lines 50-54).

As per claim 11 Fisher discloses
further comprising, at the robotic system: detecting a perimeter of the fluid in the area of the floor based on the thermal gradient in the thermal image (see at least Fisher, para. [0106-0108]: Similarly, in example thermal image 700C, which can be taken two minutes after spill 306 occurred, edge 706C and center spill area 708C appear relatively darker as compared to edge 706B and center spill area 708B. Similarly, in thermal image 700D, which occurred three minutes after spill 306 occurred, edge 706D and center spill area 708D appear relatively darker as compared to edge 706C and center spill area 708C. And finally, in thermal image 700E, which occurred five minutes after spill 306 occurred, edge 706E and center spill area 708E appear relatively darker as compared to edge 706D and center spill area 708D.); 
autonomously navigating toward the perimeter of the fluid (see at least Fisher, para. [0008]: an actuator configured to move the robot between locations; a spill detector comprising at least one optical imaging device configured to capture at least one image of a scene containing a spill while the robot moves between locations; and a processor configured to identify the spill in the at least one image and generate an alert indicative in part of a recognition of the spill. para. [0080]: robots can be machines that are guided by computer programs or electronic circuitry. In some cases, robots can include electro - mechanical components that are configured for navigation, where the robot can move from one location to another. Such navigating robots can include autonomous cars, floor cleaners, rovers, drones, carts, and the like. & para. [0059]); 
holding proximal the perimeter of the fluid (see at least Fisher, para. [0106-0108]: Similarly, in example thermal image 700C, which can be taken two minutes after spill 306 occurred, edge 706C and center spill area 708C appear relatively darker as compared to edge 706B and center spill area 708B. Similarly, in thermal image 700D, which occurred three minutes after spill 306 occurred, edge 706D and center spill area 708D appear relatively darker as compared to edge 706C and center spill area 708C. And finally, in thermal image 700E, which occurred five minutes after spill 306 occurred, edge 706E and center spill area 708E appear relatively darker as compared to edge 706D and center spill area 708D.); and 
outputting an indicator of presence of the fluid (see at least Fisher, para. [0089]: Spill detector 112 can send statuses, commands, system errors, data, alerts, warnings, measurement data, summary data regarding measurements, information indicative at least in part of spills, and/or other information relevant to the operation of spill detector 112 and the identification of (e.g., indicating and/or showing the location of) spills. In some implementations, server 400 can comprise a collection of hardware, software, services, and/or resources that can be invoked to instantiate a virtual machine, process, or other resource for a limited or defined duration, or an unlimited or undefined duration.).

As per claim 12 Fisher does not explicitly disclose
wherein holding proximal the perimeter of the fluid comprises holding proximal the perimeter of the fluid to physically block access to the area of the floor; and wherein outputting the indicator of presence of the fluid comprises, while holding proximal the perimeter of the fluid: rendering a notification of presence of the fluid nearby on a display integrated into the robotic system; and outputting an audible alert. 
High teaches
wherein holding proximal the perimeter of the fluid comprises holding proximal the perimeter of the fluid to physically block access to the area of the floor (see at least High, col. 46 lines 50-60: An MTU may attach itself with a cleaning part and travel to a dirty floor location. The MTU may then scan the floor to determine optimal cleaning steps. As an MTU determines the cleaning steps, it may seek collaboration from other MTU. For example, an MTU may place a wet floor sign and/or a boundary around the dirty area so that the other MTU can reliably complete the cleaning steps. In some embodiments, the MTU may also seek assistance from store associates. While assistance from other MTU may be utilized for more complex cleaning task, a single MTU may perform some cleaning tasks on its own.); and
wherein outputting the indicator of presence of the fluid comprises, while holding proximal the perimeter of the fluid: rendering a notification of presence of the fluid nearby on a display integrated into the robotic system; and outputting an audible alert (see at least High, col. 46 lines 50-60: An MTU may attach itself with a cleaning part and travel to a dirty floor location. The MTU may then scan the floor to determine optimal cleaning steps. As an MTU determines the cleaning steps, it may seek collaboration from other MTU. For example, an MTU may place a wet floor sign and/or a boundary around the dirty area so that the other MTU can reliably complete the cleaning steps. In some embodiments, the MTU may also seek assistance from store associates. While assistance from other MTU may be utilized for more complex cleaning task, a single MTU may perform some cleaning tasks on its own.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher to incorporate the teaching of wherein holding proximal the perimeter of the fluid comprises holding proximal the perimeter of the fluid to physically block access to the area of the floor; and wherein outputting the indicator of presence of the fluid comprises, while holding proximal the perimeter of the fluid: rendering a notification of presence of the fluid nearby on a display integrated into the robotic system; and outputting an audible alert of High in order to enhance a customer shopping experience in the shopping facility (see at least High, col. 5 lines 9-12).

As per claim 13 Fisher does not explicitly disclose
identifying a first set of aisles, in a set of aisles within the store, assigned at least one product type comprising a liquid by a planogram of the store; identifying a second set of aisles, in the set of aisles within the store, assigned dry goods and excluding product types containing liquids by the planogram of the store; and at the robotic system: autonomously navigating along the first set of aisles within the store at a first frequency during the scan cycle; and autonomously navigating along the second set of aisles within the store at a second frequency, less than the first frequency, during the scan cycle. 
High teaches
identifying a first set of aisles, in a set of aisles within the store, assigned at least one product type comprising a liquid by a planogram of the store (see at least High, Fig. 20 & col. 58 lines 40-67: Generally speaking, while many or most of these departments may be evident to customers as separate "departments," these teachings will accommodate a sense of departments that serves the organizational needs of facility associates and hence may not be fully or completely observable by or appreciated by customers of the facility 101. Examples of departments for atypical modern department-based retail shopping facility include but are not limited to a health and beauty department, an automotive supplies department, a sporting goods department, a housewares department, a women's fashions department, a men's fashions department, a department for children's clothing, a garden supplies department, various groceries departments (such as a fresh meats department, a canned goods department, a snacks department, a soft drinks department, and so forth), and so forth.); 
identifying a second set of aisles, in the set of aisles within the store, assigned dry goods and excluding product types containing liquids by the planogram of the store (see at least High, Fig. 20 & col. 58 lines 40-67: Generally speaking, while many or most of these departments may be evident to customers as separate "departments," these teachings will accommodate a sense of departments that serves the organizational needs of facility associates and hence may not be fully or completely observable by or appreciated by customers of the facility 101. Examples of departments for atypical modern department-based retail shopping facility include but are not limited to a health and beauty department, an automotive supplies department, a sporting goods department, a housewares department, a women's fashions department, a men's fashions department, a department for children's clothing, a garden supplies department, various groceries departments (such as a fresh meats department, a canned goods department, a snacks department, a soft drinks department, and so forth), and so forth.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher to incorporate the teaching of High in order to enhance a customer shopping experience in the shopping facility (see at least High, col. 2 lines 17-20).
Medina teaches
at the robotic system: autonomously navigating along the first set of aisles within the store at a first frequency during the scan cycle (see at least Medina, col. 12 lines 54-67 & col. 13 lines 1-16: the robot 1 can determine stock quantity data using additional imaging sensors 22, such as radar, sonar, or LIDAR sensors in combination with computer 40 vision techniques. This may be useful in helping the computer 40 identify items with changing packaging or appearance. In one example using radar, the robot 1 may emit radio waves using a transmitter as it travels between waypoints. A radar sensor may detect reflected radio waves, and the computer 40 may process the detected data to determine the number of items in stock or on display. The radar sensor may be a millimeter-wave sensor (MMW) capable of detecting electromagnetic radiation in the extremely high frequency (EHF) band, between 30-300 GHz. MMW sensors may detect items at a distance of up to several meters and within a resolution of a few centimeters. For instance, an integrated transmitter/receiver MMW chip, such as the Texas Instruments.RTM. IWR1443, which operates between 76-81 GHz, may be used to detect and resolve items just a few centimeters apart on a shelf. MMW sensors may be used at high travel velocity and without ambient lighting.); and 
autonomously navigating along the second set of aisles within the store at a second frequency, less than the first frequency, during the scan cycle (see at least Medina, col. 12 lines 54-67 & col. 13 lines 1-16: the robot 1 can determine stock quantity data using additional imaging sensors 22, such as radar, sonar, or LIDAR sensors in combination with computer 40 vision techniques. This may be useful in helping the computer 40 identify items with changing packaging or appearance. In one example using radar, the robot 1 may emit radio waves using a transmitter as it travels between waypoints. A radar sensor may detect reflected radio waves, and the computer 40 may process the detected data to determine the number of items in stock or on display. The radar sensor may be a millimeter-wave sensor (MMW) capable of detecting electromagnetic radiation in the extremely high frequency (EHF) band, between 30-300 GHz. MMW sensors may detect items at a distance of up to several meters and within a resolution of a few centimeters. For instance, an integrated transmitter/receiver MMW chip, such as the Texas Instruments.RTM. IWR1443, which operates between 76-81 GHz, may be used to detect and resolve items just a few centimeters apart on a shelf. MMW sensors may be used at high travel velocity and without ambient lighting.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher to incorporate the teaching of at the robotic system: autonomously navigating along the first set of aisles within the store at a first frequency during the scan cycle; and autonomously navigating along the second set of aisles within the store at a second frequency, less than the first frequency, during the scan cycle Medina in order to detect inventory by comparing captured inventory images with stored inventory images, and determine a confidence level for the inventory information (see at least Medina, col. 2 lines 50-54).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher, in view of Gutta, in view of Cantrell, further in view of US 2017/0286773A1 (“Skaff”).
As per claim 14 Fisher discloses
further comprising: populating an electronic notification with: the prompt to remove the fluid from the area of the floor (see at least Fisher, para. [0095]: For example, option 510 can cause user interface 500 and / or robot 100 to send a short message service (“SMS”), text, email, or other communication to a viewer who can go clean up spill 306. Option 510 could also trigger an alert, such as an alarm, flashing light, sound, and/or any other way of getting someone's attention to clean up spill 306. As another example, option 512 can be an ignore option where the user tells robot 100 and/or spill detector 112 to continue operation and ignore spill 306. In some cases, the ignore option can be indicative at least in part that spill 306 is not an actual spill and/or is a false positive.); 
the location of the area of the floor in the store in the electronic notification (see at least Fisher, para. [0089]: Spill detector 112 can send statuses, commands, system errors, data, alerts, warnings, measurement data, summary data regarding measurements, information indicative at least in part of spills, and/or other information relevant to the operation of spill detector 112 and the identification of (e.g., indicating and/or showing the location of) spills. In some implementations, server 400 can comprise a collection of hardware, software, services, and/or resources that can be invoked to instantiate a virtual machine, process, or other resource for a limited or defined duration, or an unlimited or undefined duration. Server 400 can also be called a network, cloud, etc.); and 
a recommendation for dry absorbent to remove the fluid (see at least Fisher, para. [0132]: spill detector 112 can include a pad extending from robot 100, the pad can be in contact with the floor (e.g., surface 604). For example, the pad can extend distally from back side 124 and / or distally from any other side of robot 100. For example, where the pad extends distally from back side 124, it can more readily detect spills from robot 100. Where pad extends from front side 122 can allow robot 100 to detect spills in front of it. Having the pad beneath robot 100 can allow robot 100 to detect spills it passes over. The pad can be attached to a pole and / or any structure configured to position the pad in contact with the floor / surface.); and 
transmitting the electronic notification to a computing device affiliated with an associate of the store (see at least Fisher, para. [0095]: For example, option 510 can cause user interface 500 and / or robot 100 to send a short message service (“SMS”), text, email, or other communication to a viewer who can go clean up spill 306. Option 510 could also trigger an alert, such as an alarm, flashing light, sound, and/or any other way of getting someone's attention to clean up spill 306. As another example, option 512 can be an ignore option where the user tells robot 100 and/or spill detector 112 to continue operation and ignore spill 306. In some cases, the ignore option can be indicative at least in part that spill 306 is not an actual spill and/or is a false positive.).
Fisher does not explicitly disclose
identifying an aisle of the store proximal the fluid based on a location of the area of the floor; querying a planogram of the store for a list of product types stocked in the aisle; in response to the list of product types comprising a packaged oil product, predicting that the fluid comprises an oil;
Cantrell teaches
identifying an aisle of the store proximal the fluid based on a location of the area of the floor (see at least Cantrell, para. [0044]: For example, an event modifier could involve orders of magnitude such as the spill of a gallon of orange juice versus a bottle, or it could be location based, such as equivalent spills, one in a back aisle and another near the front door. The tasks each have a value, which may be modified based on time, space, material such as magnitude of the problem, and risk, or a combination thereof. Thus, the task facilitator modifies the task value as a function of an event modifier that may raise or lower or otherwise alter the value.);
in response to the list of product types comprising a packaged oil product, predicting that the fluid comprises an oil (see at least Cantrell, para. [0057] & para. [0062]: Physical objects may be managed and controlled in real - time or near real - time. In some instances, a combination of IoT devices and non - IoT sensors may collect data related to a task. For example, an upcoming task may include the stocking of a store shelf 17. Here, an IoT scale 51 may be at the shelf 17, a camera and video analytics device 52 may be at the aisle 19, and / or other devices for producing a 3D point cloud, LIDAR surveying tool, and / or other devices for collecting data used for generating alerts regarding assignment of the task, and so on, or for determining that the task needs to be assigned. For example, a task may include the cleanup of a liquid spill at an aisle. A sensor may establish a magnitude of the spill, which may be input to Eq. 1 above to establish whether an autonomous apparatus or a particular store associate may be assigned to perform the task of cleaning the area having the spill. The autonomous apparatus or a particular store associate may include electronic communication devices to send signals to the system establishing availability to perform the task. A task value comparison may be per formed using a table populated with data corresponding to an algorithm in accordance with some embodiments, which compares a task against other tasks in terms of base importance, effects of magnitude, e. g., one broken jar of peanut butter versus ten broken jars, influences of time, space, material, and risk, e. g., a spilled jar of cooking oil in a high or low traffic area, and / or other qualifiers. The resulting score may include a range, with the last element being the order in the queue. The heat map 60 on the supervisor mobile device 31 is displayed to include this new task along with available associates 12A - 12D.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher to incorporate the teaching of identifying an aisle of the store proximal the fluid based on a location of the area of the floor, in response to the list of product types comprising a packaged oil product, predicting that the fluid comprises an oil of Cantrell in order to indicate where tasks need to be performed based on sensors at store items, shelves, or other locations in the store (see at least Cantrell, para. [0010]).
Skaff teaches
querying a planogram of the store for a list of product types stocked in the aisle (see at least Skaff, para. [0007]: In addition to realogram mapping, this system can be used to detect out of stock products, estimate depleted products, estimate amount of products including in stacked piles, estimate products heights, lengths and widths, build 3D models of products, determine products' positions and orientations, determine whether one or more products are in disorganized on-shelf presentation that requires corrective action such as facing or zoning operations, estimate freshness of products such as produce, estimate quality of products including packaging integrity, locate products, including at home locations, secondary locations, top stock, bottom stock, and in the backroom, detect a misplaced product event (also known as a plug), identify misplaced products, estimate or count the number of product facings, compare the number of product facings to the planogram, locate labels, determine sequence of labels, detect label type, read label content, including product name, barcode, UPC code and pricing, detect missing labels,); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher to incorporate the teaching of querying a planogram of the store for a list of product types stocked in the aisle of Skaff in order to update inventory systems efficiently for warehouses and stores (see at least Skaff, para. [0002]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher, in view of Gutta, further in view of US 2017/0153638A1 (“Kawamura”).
As per claim 17 Fisher discloses
further comprising: accessing a second depth map image of a second area of the floor of the store captured at a second time (see at least Fisher, para. para. [0008]: an actuator configured to move the robot between locations; a spill detector comprising at least one optical imaging device configured to capture at least one image of a scene containing a spill while the robot moves between locations; and a processor configured to identify the spill in the at least one image and generate an alert indicative in part of a recognition of the spill. [0099]: a plurality of cameras and / or other sensors, images can be 3D images. By way of illustration, a first camera can take a first image at a first angle. This first image can be 2D having X - Y dimensions (which can be mapped with X1, Y, coordinates). At substantially the same time, a second camera can take a second image at a second angle. This second image can be 2D having X, - Y, dimensions (which can be mapped with X2, Y, coordinates). Controller 304 can receive the first image and second image); 
accessing a second color image of the area of the floor captured at approximately the second time (see at least Fisher, para. [0094]: Panel 506 can include any data measured by spill detector 112. For example, where spill detector 112 includes a camera, such as a red-green-blue (“RGB”) camera, photo camera, video camera, infrared camera, and other cameras, panel 506 can show the camera image. By way of illustration, the camera image can be a RGB camera image of spill 306.); 
characterizing a linearity of a perimeter of the second color gradient in the fourth region of the second color image (see at least Fisher, para. [0106]: Edge 706A appears as a different color indicating at least in part that edge 706A was measured as a slightly cooler temperature than the portion of surface 604 imaged as surface image 718A . Center spill area 708A appears substantially similar in color to surface 604 because it is substantially similar in temperature . It is possible that such temperature differences can be observable due at least in part to evaporative cooling , wherein the outer edges of spill 306 cool more rapidly than more center portions , such as center spill area 708A . This property may improve spill detection , such as through pattern recognition.);
in response to the linearity of the perimeter of the second color gradient exceeding a threshold linearity (see at least Fisher, para. [0106]: Edge 706A appears as a different color indicating at least in part that edge 706A was measured as a slightly cooler temperature than the portion of surface 604 imaged as surface image 718A . Center spill area 708A appears substantially similar in color to surface 604 because it is substantially similar in temperature . It is possible that such temperature differences can be observable due at least in part to evaporative cooling , wherein the outer edges of spill 306 cool more rapidly than more center portions , such as center spill area 708A . This property may improve spill detection , such as through pattern recognition. & para. [0149]: Portion 1104 includes identifying the potential spill ( e . g . , spill 306 ) . In some implementations , spill detector 112 can be configured to perform segmentation on image ( s ) obtained from portion 1102 . There are many known image segmentation techniques known in the art , and this disclosure is not limited to any particular set of them . For example , such segmentation can include thresholding , water shed techniques , clustering , neural networks , K - means , region growing , edge detection , etc. By way of illustration , adaptive thresholding can segment the image ( s ) taken from portion 1102 . Advantageously , segmentation can allow spill detector 112 to determine which portions of an image belong to , for example , spill 306 or surface 604 . The images , after and / or before segmentation , can also be further cleaned up with morphological image processing ( e . g . , erosion and dilation to remove noise ) , filters , etc. .); 
generating a second prompt to remove the second spill from the second area of the floor (see at least Fisher, para. [0129]: Spill detector 112 can process the information from these other sensors along with any image(s) taken. In some cases, if one or more of the image(s) and information from these other sensors are indicative at least in part of a spill 306, spill detector 112 (and/or robot 100) can prompt a user to get feedback (e.g., using display 502) and/or perform an action in response to detecting a spill 306. & para. [0132]: spill detector 112 can include a pad extending from robot 100, the pad can be in contact with the floor (e.g., surface 604). For example, the pad can extend distally from back side 124 and / or distally from any other side of robot 100. For example, where the pad extends distally from back side 124, it can more readily detect spills from robot 100. Where pad extends from front side 122 can allow robot 100 to detect spills in front of it. Having the pad beneath robot 100 can allow robot 100 to detect spills it passes over. The pad can be attached to a pole and / or any structure configured to position the pad in contact with the floor / surface.).
However Fisher does not explicitly disclose
accessing a second region of the second depth map, in response to detecting a second height disparity less than a threshold height magnitude in a third region of the second height map image and in response to detecting a second color disparity in a fourth region of the second color image corresponding to the second height disparity in the second depth map, detecting a second spill within the second area of the floor; identifying the second spill as a flat packaging material in response to the linearity of the perimeter of the second color gradient exceeding a threshold linearity; and in response to detecting the second spill within the second area of the floor, generating a second prompt to remove the second spill comprising flat packaging material from the second area of the floor. 
Gutta teaches
accessing a second region of the second depth map, in response to detecting a second height disparity less than a threshold height magnitude in a third region of the second height map image and in response to detecting a second color disparity in a fourth region of the second color image corresponding to the second height disparity in the second depth map (see at least para. [0007]: Segments identifiable with the normal stationary background and segments identifiable with non-spill foreground objects, such as people or cars, are preferably removed from the set of candidate segments identifiable with a spill. For example, segments that do not change over time--background segments--may be subtracted, using known object-recognition techniques from the field of image processing aimed at object-recognition. Background subtraction may be used to remove portions of the image before segmentation as well. Segments that move from one image to the next in a current sequence may be identified as non-spill foreground segments. Stereo or multiple camera views may be used to determine the elevation of segments and portions thereof above the floor. Segments that correspond to objects above a range of heights, or ones that are not substantially planar may be removed from the candidate segments.), 
detecting a second spill within the second area of the floor (see at least Gutta, para. [0026]: The histograms of different segments may be Supplied as features to a classification process designed to distinguish the profiles of common non-Spill objects (shopping carts, fork-lift trucks, worker uniforms, hair, common clothing, etc.) from common spill objects. The features of an image Segment may also be distinguished from the back ground by comparing their chrominance or luminance histograms with those of background. Highlighting may be very important for Spills consisting of clear liquids, for example.); 
in response to detecting the second spill within the second area of the floor, generating a second prompt to remove the second spill from the second area of the floor (see at least Gutta, para. [0020]: The classification engine and Server 215 determines whether a Spill event has occurred and Sends appropriate information or alarm signals to fixed 205 or wireless 200 terminals. Personnel who can take appropriate action in the event of a spill may monitor the terminals 205 and/or 200. Warning indicators 216 may also be used to notify occupants of a spill. The warning indicators 216 may be warning flashers located throughout the occupied spaces 150-152 and the one closest to the Spill activated in response to the Spill. The warning indicators 216 may alternatively include a taped or digital announcement that may indicate the location, type, and other information to occupants as well as maintenance personnel.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher to incorporate the teaching of accessing a second region of the second depth map, in response to detecting a second height disparity less than a threshold height magnitude in a third region of the second height map image and in response to detecting a second color disparity in a fourth region of the second color image corresponding to the second height disparity in the second depth map, detecting a second spill within the second area of the floor, in response to detecting the second spill within the second area of the floor, generating a second prompt to remove the second spill from the second area of the floor of Gutta in order to distinguish spill segments from other segments (see at least Gutta, para. [0006]).
Kawamura teaches
identifying the second spill as a flat packaging material (see at least Kawamura, para. [0041]:  As described above, comprising the components (acquirer 11, determiner 12, and movement restrictor 13), the autonomous mobile device 100 according to this embodiment restricts movement of the device when the level difference is equal to or larger than a given value. In this embodiment, the parallel shift is stopped by way of example. Therefore, even when the boundary between objects high above the floor surface is flat (for example, when a cardboard is placed on a table surface), the autonomous mobile device 100 is prevented from falling due to its own weight. Hence, the fall can be prevented with accuracy.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher to incorporate the teaching of identifying the second spill as a flat packaging material of Kawamura in order for restricting movement of an autonomous vehicle like a robot (see at least Kawamura, para. [0002]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher, in view of Cantrell.
As per claim 18 Fisher discloses
A method for detecting and responding to hazards within a store comprising: 
accessing a thermal image of an area of a floor of the store captured at a first time (see at least Fisher, para. [0064]: In some implementations, library 324 can include thermal images. Library 324 can be used to train controller 304 to identify spills in many conditions will be discussed more at least with reference to FIG. 11, as well as throughout this disclosure. The number of images in library 324 can depend at least in part on one or more of the number of available images of spills); 
accessing a color image of the area of the floor captured at approximately the first time (see at least Fisher, para. [0094]: Panel 506 can include any data measured by spill detector 112. For example, where spill detector 112 includes a camera, such as a red-green-blue (“RGB”) camera, photo camera, video camera, infrared camera, and other cameras, panel 506 can show the camera image. By way of illustration, the camera image can be a RGB camera image of spill 306.);
in response to detecting a thermal gradient in a first region of the thermal image (see at least Fisher, para. [0104]: The temperatures between 16. 7 degrees Celsius and 25. 0 degrees Celsius are represented by a continuous spectrum (e. g., a gradient ) of colors between the black and white, wherein the colors of pixels in thermal image.), 
detecting a spill within the area of the floor (see at least Fisher, para. [0089]: Spill detector 112 can send statuses, commands, system errors, data, alerts, warnings, measurement data, summary data regarding measurements, information indicative at least in part of spills, and/or other information relevant to the operation of spill detector 112 and the identification of (e.g., indicating and/or showing the location of) spills.); 
characterizing a color gradient in a second region of the color image corresponding to the thermal gradient in the thermal image (see at least Fisher, para. [0104]: In some cases, bars 710A-710E can include a range of values from a low value to a high value, wherein the low value corresponds to one color and the high value corresponds to another color, and a gradient of colors in-between.); 
estimating an opacity of the spill proportional to a magnitude of the color gradient (see at least Fisher, para. [0104]: The low value of 16. 7 degrees Celsius is associated with a black color, whereas the high value of 25. 0 degrees Celsius is associated with a white color. The temperatures between 16. 7 degrees Celsius and 25. 0 degrees Celsius are represented by a continuous spectrum (e.g., a gradient) of colors between the black and white, wherein the colors of pixels in thermal image 700A that are closer to white are closer to the high value of 25.0 degrees Celsius and the colors closer to black are closer to the low value of 16.7 degrees Celsius.); 
in response to detecting the spill within the area of the floor (see at least Fisher, para. [0095]: For example, option 510 can cause user interface 500 and / or robot 100 to send a short message service (“SMS”), text, email, or other communication to a viewer who can go clean up spill 306. Option 510 could also trigger an alert, such as an alarm, flashing light, sound, and/or any other way of getting someone's attention to clean up spill 306. As another example, option 512 can be an ignore option where the user tells robot 100 and/or spill detector 112 to continue operation and ignore spill 306. In some cases, the ignore option can be indicative at least in part that spill 306 is not an actual spill and/or is a false positive.),
generating a prompt to remove the spill from the area of the floor, the prompt specifying the first priority (see at least Fisher, para. [0129]: Spill detector 112 can process the information from these other sensors along with any image(s) taken. In some cases, if one or more of the image (s) and information from these other sensors are indicative at least in part of a spill 306, spill detector 112 (and/or robot 100) can prompt a user to get feedback (e.g.., using display 502) and/or perform an action in response to detecting a spill 306. para. [0150]: These distinctions can further enable effective segmentation, such as by enhancing the edges and/or boundaries of spill 306, making those edges more easily detected by edge detection methods and/or other segmentation. These distinctions can also cause the temperature difference between spill 306 and surface 604 to be greater. As a result, they appear as more dissimilar luminance values, chrominance, and/or colors in an image (e.g., thermal image), allowing for thresholding and/or other segmentation techniques to be more effective due to the ability to choose thresholds that can separate spill 306 and surface 604. In this way, discussed systems and methods in the “II. Thermal imaging to detect spills” section can reduce false positives and enable spill detector 112 to better segment and image and/or identify spill 306.). 
Fisher does not explicitly disclose
calculating a first priority for removal of the spill from the area of the floor inversely proportional to the opacity of the spill.
Cantrell teaches
calculating a first priority for removal of the spill from the area of the floor inversely proportional to the opacity of the spill (see at least Cantrell, para. [0062]: The heat map 60 on the supervisor mobile device 31 is displayed to include this new task along with available associates 12A - 12D. The heat map 60 can be displayed in a color - coded manner, for example, display red for tasks having a low value, green for tasks having a high value, and so on. As described herein, the task assignment module 25 may be assigned tasks based on importance, so that an associate 12 may perform the most valuable task in the moment, with priority given as displayed by the heat map 60 to finishing tasks already underway before starting new tasks if ample value would be lost stopping and then restarting tasks already underway.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher to incorporate the teaching of calculating a first priority for removal of the spill from the area of the floor inversely proportional to the opacity of the spill of Cantrell in order to indicate where tasks need to be performed based on sensors at store items, shelves, or other locations in the store (see at least Cantrell, para. [0010]).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher, in view of Cantrell, further in view of Gutta.
As per claim 19 Fisher discloses
further comprising accessing a depth map of the area of the floor captured at approximately the first time (see at least Fisher, para. [0099]: a plurality of cameras and / or other sensors, images can be 3D images. By way of illustration, a first camera can take a first image at a first angle. This first image can be 2D having X-Y dimensions (which can be mapped with X1, Y, coordinates). At substantially the same time, a second camera can take a second image at a second angle. This second image can be 2D having X, - Y, dimensions (which can be mapped with X2, Y, coordinates). Controller 304 can receive the first image and second image); 
wherein detecting the fluid within the area of the floor comprises detecting the fluid within the area of the floor further in the thermal disparity in the thermal image (see at least Fisher, para. [0104]: The temperatures between 16. 7 degrees Celsius and 25. 0 degrees Celsius are represented by a continuous spectrum (e. g., a gradient ) of colors between the black and white, wherein the colors of pixels in thermal image.), and
wherein generating the prompt to remove the spill from the area of the floor comprises generating the prompt to remove the spill from the area of the floor, the prompt identifying the spill as liquid (see at least Fisher, para. [0129]: Spill detector 112 can process the information from these other sensors along with any image(s) taken. In some cases, if one or more of the image(s) and information from these other sensors are indicative at least in part of a spill 306, spill detector 112 (and/or robot 100) can prompt a user to get feedback (e.g., using display 502) and/or perform an action in response to detecting a spill 306. & para. [0132]: spill detector 112 can include a pad extending from robot 100, the pad can be in contact with the floor (e.g., surface 604). For example, the pad can extend distally from back side 124 and / or distally from any other side of robot 100. For example, where the pad extends distally from back side 124, it can more readily detect spills from robot 100. Where pad extends from front side 122 can allow robot 100 to detect spills in front of it. Having the pad beneath robot 100 can allow robot 100 to detect spills it passes over. The pad can be attached to a pole and / or any structure configured to position the pad in contact with the floor / surface.).
Fisher does not explicitly disclose
wherein detecting the spill within the area of the floor comprises detecting a fluid within the area of the floor further in response to detecting a height gradient less than a threshold height magnitude in a third region of the depth map corresponding to the thermal disparity in the thermal image.
Gutta teaches
wherein detecting the spill within the area of the floor comprises detecting a fluid within the area of the floor further in response to detecting a height gradient less than a threshold height magnitude in a third region of the depth map (see at least Gutta, para. [0007]: Stereo or multiple camera View may be used to determine the elevation of Segments and portions thereof above the floor. & para. [0026]: The histograms of different segments may be Supplied as features to a classification process designed to distinguish the profiles of common non-Spill objects (shopping carts, fork-lift trucks, worker uniforms, hair, common clothing, etc.) from common spill objects. The features of an image Segment may also be distinguished from the back ground by comparing their chrominance or luminance histograms with those of background. Highlighting may be very important for Spills consisting of clear liquids, for example. & para. [0029]: By using a particular source rather than relying on ambient light, the image of the camera 350 may be more sensitive to wet spills. For example, if the camera is responsive only to infrared light of a certain frequency range and the light source 355 is configured to produce that type of light, then the image will appear to be illuminated only by the light source 355. Illumination of an object by a single source can be particularly useful in probing its reflectance and shape characteristics as is well known to those in the field of object recognition. Here, two ray traces 370 and 375 are shown.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher to incorporate the teaching of wherein detecting the spill within the area of the floor comprises detecting a fluid within the area of the floor further in response to detecting a height gradient less than a threshold height magnitude in a third region of the depth map of Gutta in order to distinguish spill segments from other segments (see at least Gutta, para. [0006]).

As per claim 20 Fisher discloses
wherein estimating the opacity of the spill comprises identifying the spill as liquid in response to the magnitude of the color gradient falling below a threshold color gradient (see at least Fisher, para. [0104]: In some cases, bars 710A - 710E can include a range of values from a low value to a high value, wherein the low value corresponds to one color and the high value corresponds to another color, and a gradient of colors in - between.);
further comprising: accessing a second thermal image of a second area of the floor of the store captured at a second time (see at least Fisher, para. [0008]: an actuator configured to move the robot between locations; a spill detector comprising at least one optical imaging device configured to capture at least one image of a scene containing a spill while the robot moves between locations; and a processor configured to identify the spill in the at least one image and generate an alert indicative in part of a recognition of the spill. para. [0064]: In some implementations, library 324 can include thermal images. Library 324 can be used to train controller 304 to identify spills in many conditions will be discussed more at least with reference to FIG. 11, as well as throughout this disclosure. The number of images in library 324 can depend at least in part on one or more of the number of available images of spills); 
accessing a second color image of the area of the floor captured at approximately the second time (see at least Fisher, para. [0094]: Panel 506 can include any data measured by spill detector 112. For example, where spill detector 112 includes a camera, such as a red-green-blue (“RGB”) camera, photo camera, video camera, infrared camera, and other cameras, panel 506 can show the camera image. By way of illustration, the camera image can be a RGB camera image of spill 306.); 
in response to detecting a second thermal gradient in a third region of the second thermal image (see at least Fisher, para. [0008]: an actuator configured to move the robot between locations; a spill detector comprising at least one optical imaging device configured to capture at least one image of a scene containing a spill while the robot moves between locations; and a processor configured to identify the spill in the at least one image and generate an alert indicative in part of a recognition of the spill. para. [0104]: The temperatures between 16.7 degrees Celsius and 25.0 degrees Celsius are represented by a continuous spectrum (e.g., a gradient) of colors between the black and white, wherein the colors of pixels in thermal image.), 
detecting a second spill within the second area of the floor (see at least Fisher, para. [0139]: spills can be associated with colors. For example, certain cleaning products and/or other chemicals can have an associated color or be dyed a color. Where there is a spill 306, the color of that cleaning product and/or other chemical can be more readily viewable than if the cleaning products and/or other chemicals are spread out, such as by cleaning and drying. A camera (e.g., an RGB camera) of spill detector 112 can be used to image spill 306 and surface 604. Based at least on the colors, spill detector 112 can segment the image and / or detect / identify spill 306. In some cases, based at least upon the detection/identification of spill 306 from the images, spill detector 112 can alert a user using display 502, wherein the user can view panel 506 and determine if spill 306 has been detected.); 
characterizing a second color gradient in a fourth region of the second color image corresponding to the second thermal gradient in the second thermal image (see at least Fisher, para. [0008]: an actuator configured to move the robot between locations; a spill detector comprising at least one optical imaging device configured to capture at least one image of a scene containing a spill while the robot moves between locations; and a processor configured to identify the spill in the at least one image and generate an alert indicative in part of a recognition of the spill. para. [0104]: The temperatures between 16.7 degrees Celsius and 25.0 degrees Celsius are represented by a continuous spectrum (e.g., a gradient) of colors between the black and white, wherein the colors of pixels in thermal image.); 
identifying the second spill as colored liquid in response to a second magnitude of the second color gradient exceeding the threshold color gradient(see at least Fisher, para. [0139]: spills can be associated with colors. For example, certain cleaning products and/or other chemicals can have an associated color or be dyed a color. Where there is a spill 306, the color of that cleaning product and/or other chemical can be more readily viewable than if the cleaning products and/or other chemicals are spread out, such as by cleaning and drying. A camera (e.g., an RGB camera) of spill detector 112 can be used to image spill 306 and surface 604. Based at least on the colors, spill detector 112 can segment the image and / or detect / identify spill 306. In some cases, based at least upon the detection/identification of spill 306 from the images, spill detector 112 can alert a user using display 502, wherein the user can view panel 506 and determine if spill 306 has been detected.);
in response to detecting the second spill within the second area of the floor, generating a second prompt to remove the second spill from the second area of the floor (see at least Fisher, para. [0150]: These distinctions can further enable effective segmentation, such as by enhancing the edges and/or boundaries of spill 306, making those edges more easily detected by edge detection methods and/or other segmentation. These distinctions can also cause the temperature difference between spill 306 and surface 604 to be greater. As a result, they appear as more dissimilar luminance values, chrominance, and/or colors in an image (e.g., thermal image), allowing for thresholding and/or other segmentation techniques to be more effective due to the ability to choose thresholds that can separate spill 306 and surface 604. In this way, discussed systems and methods in the “II. Thermal imaging to detect spills” section can reduce false positives and enable spill detector 112 to better segment and image and/or identify spill 306.).
Fisher does not explicitly disclose
wherein calculating the first priority for removal of the spill from the area of the floor comprises assigning the first priority for removal of the spill from the area of the floor in response to identifying the spill as clear liquid; and 
Gutta teaches
wherein calculating the first priority for removal of the spill from the area of the floor comprises assigning the first priority for removal of the spill from the area of the floor in response to identifying the spill as clear liquid (see at least Gutta, para. [0007], & [0020-0025]: Referring now also to FIG. 2, signals from one or more cameras 210 define images that are used by a classification engine and server 215 to identify spills. Signals may also be received from other sources such as one or more microphones 211, chemical sniffers 212, or other devices. The signals may contain identification data that indicates from which device the signals are sent so that the classification engine and server 215 can determine where a spill is located. The classification engine and server 215 determines whether a spill event has occurred and sends appropriate information or alarm signals to fixed 205 or wireless 200 terminals. & para. [0026]: The histograms of different segments may be Supplied as features to a classification process designed to distinguish the profiles of common non-Spill objects (shopping carts, fork-lift trucks, worker uniforms, hair, common clothing, etc.) from common spill objects. The features of an image Segment may also be distinguished from the back ground by comparing their chrominance or luminance histograms with those of background. Highlighting may be very important for Spills consisting of clear liquids, for example.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher to incorporate the teaching of wherein calculating the first priority for removal of the spill from the area of the floor comprises assigning the first priority for removal of the spill from the area of the floor in response to identifying the spill as clear liquid of Gutta in order to distinguish spill segments from other segments (see at least Gutta, para. [0006]).
Cantrell teaches
assigning a second priority less than the first priority, for removal of the second spill from the second area of the floor in response to identifying the second spill as colored liquid (see at least Cantrell, para. [0062]: The heat map 60 on the supervisor mobile device 31 is displayed to include this new task along with available associates 12A - 12D. The heat map 60 can be displayed in a color - coded manner, for example, display red for tasks having a low value, green for tasks having a high value, and so on. As described herein, the task assignment module 25 may be assigned tasks based on importance, so that an associate 12 may perform the most valuable task in the moment, with priority given as displayed by the heat map 60 to finishing tasks already underway before starting new tasks if ample value would be lost stopping and then restarting tasks already underway.), 
the second prompt specifying the second priority (see at least Cantrell, para. [0062]: The heat map 60 on the supervisor mobile device 31 is displayed to include this new task along with available associates 12A - 12D. The heat map 60 can be displayed in a color - coded manner, for example, display red for tasks having a low value, green for tasks having a high value, and so on. As described herein, the task assignment module 25 may be assigned tasks based on importance, so that an associate 12 may perform the most valuable task in the moment, with priority given as displayed by the heat map 60 to finishing tasks already underway before starting new tasks if ample value would be lost stopping and then restarting tasks already underway.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher to incorporate the teaching of assigning a second priority less than the first priority, for removal of the second spill from the second area of the floor in response to identifying the second spill as colored liquid, the second prompt specifying the second priority of Cantrell in order to indicate where tasks need to be performed based on sensors at store items, shelves, or other locations in the store (see at least Cantrell, para. [0010]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668